Exhibit 10.1

 

 

 

LIMITED LIABILITY COMPANY AGREEMENT OF

MEADE PIPELINE CO LLC

by and between

WGL Midstream, Inc.,

COG Holdings LLC,

Vega Midstream MPC LLC,

River Road Interests LLC,

and

VED NPI I, LLC

Dated as of February 14, 2014

 

 

 

 

 

In this document, “[*****]” indicates that confidential portions of this
document have been redacted and filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I CERTAIN DEFINITIONS

     1   

Section 1.1 Definitions

     1   

Section 1.2 Construction

     12   

ARTICLE II ORGANIZATION

     13   

Section 2.1 Formation

     13   

Section 2.2 Name

     13   

Section 2.3 Registered Office; Registered Agent; Place of Business

     13   

Section 2.4 Purpose; Powers

     13   

Section 2.5 Foreign Qualification

     13   

Section 2.6 Term

     14   

Section 2.7 No State-Law Partnership

     14   

Section 2.8 Title to Company Assets

     14   

Section 2.9 No Power to Bind Company or Other Members

     14   

Section 2.10 Liability to Third Parties

     14   

Section 2.11 Member Obligations

     14   

Section 2.12 Vega Carryco

     16   

ARTICLE III MANAGEMENT

     16   

Section 3.1 Generally

     16   

Section 3.2 Company Board

     17   

Section 3.3 Meetings

     17   

Section 3.4 Written Consent

     18   

Section 3.5 Minutes

     18   

Section 3.6 Board of Managers Composition; Initial Managers

     18   

Section 3.7 Manager Qualifications

     18   

Section 3.8 Removal and Replacement of Managers

     18   

Section 3.9 Compensation

     19   

Section 3.10 Actions by the Board of Managers

     19   

Section 3.11 Super Majority Consent Decisions and Unanimous Consent Decisions

     20   

Section 3.12 Project Agreements

     22   

Section 3.13 Budgets

     23   

Section 3.14 Deadlocks

     25   

Section 3.15 Limitation of Liability; Indemnification

     26   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 3.16 Insurance

     27   

Section 3.17 Affiliate Contracts; Matters Involving Affiliates

     27   

Section 3.18 Voting Rights During Default

     27   

ARTICLE IV BOOKS AND RECORDS; REPORTS AND INFORMATION AND ACCOUNTS

     27   

Section 4.1 Maintenance of Books and Records

     27   

Section 4.2 Auditors; Company Reports; Annual Financial Statements

     27   

Section 4.3 Confidentiality

     28   

Section 4.4 Publicity

     29   

ARTICLE V TRANSFERS OF A COMPANY INTEREST

     30   

Section 5.1 General Provisions

     30   

Section 5.2 Additional Provisions

     30   

Section 5.3 Right of First Offer

     31   

ARTICLE VI PROJECT OPPORTUNITIES; MAJOR COST OVERRUN CAPITAL CALLS

     32   

Section 6.1 C&O Opportunities

     32   

Section 6.2 Major Cost Overrun Capital Calls

     33   

Section 6.3 Members in Default

     34   

ARTICLE VII CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

     34   

Section 7.1 Capital Contributions; Failure to Contribute

     34   

Section 7.2 Capital Accounts

     36   

Section 7.3 Return of Contributions

     36   

ARTICLE VIII PROFITS AND LOSSES; DISTRIBUTIONS

     36   

Section 8.1 Allocation of Profits and Losses

     36   

Section 8.2 Allocations

     36   

Section 8.3 Income Tax Allocations

     38   

Section 8.4 Other Allocation Rules

     39   

Section 8.5 Distributions

     39   

ARTICLE IX TAX STATUS, TAX ELECTIONS AND TAX MATTERS MEMBER

     40   

Section 9.1 Tax Status

     40   

Section 9.2 Tax Elections

     40   

Section 9.3 Tax Matters Member

     40   

Section 9.4 Tax Returns

     41   

Section 9.5 Withholding

     42   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 9.6 Tax Consolidation

     42   

ARTICLE X DISSOLUTION, WINDING-UP AND TERMINATION

     42   

Section 10.1 Dissolution

     42   

Section 10.2 Winding-Up and Termination

     43   

Section 10.3 Deficit Capital Accounts

     43   

ARTICLE XI MISCELLANEOUS

     43   

Section 11.1 Counterparts

     43   

Section 11.2 Governing Law; Jurisdiction and Forum; Waiver of Jury Trial

     44   

Section 11.3 No Third Party Beneficiaries

     44   

Section 11.4 Entire Agreement; Interpretation

     44   

Section 11.5 Notices

     45   

Section 11.6 Successors and Assigns

     46   

Section 11.7 Headings

     46   

Section 11.8 Amendments

     46   

Section 11.9 Waivers

     47   

Section 11.10 Severability

     47   

Section 11.11 Interpretation

     47   

Section 11.12 Further Assurances

     47   

 

Annex A Project Description

Annex B Pre-Effective Date Expenditures, Equalization Expenses and Distributions

Annex C C&O Agreement

 

iii



--------------------------------------------------------------------------------

This LIMITED LIABILITY COMPANY AGREEMENT of Meade Pipeline Co LLC, dated as of
February 14, 2014 (the “Effective Date”), is adopted, executed and agreed to by
and between WGL Midstream, Inc., a Delaware corporation (“WGL”), COG Holdings
LLC, a Delaware limited liability company (“COG”), Vega Midstream MPC LLC,
a Delaware limited liability company (“Vega”), River Road Interests LLC, a
Delaware Limited Liability Company (“RRI”) and VED NPI I, LLC, a Delaware
limited liability company (“Vega Carryco”).

RECITALS:

WHEREAS, Meade Pipeline Co LLC (the “Company”) was formed on January 28, 2014 as
a Delaware limited liability company by the filing of a Certificate of Formation
(the “Certificate”) under and pursuant to the Act.

WHEREAS, WGL, COG, Vega, RRI and Vega Carryco intend for the Company to own an
undivided ownership interest in assets of the Project (as defined herein), and
lease such ownership interests to Transcontinental Gas Pipe Line Company, LLC
(“Owner Operator”), with the terms of such lease, and the construction and the
joint ownership and development of the Project to be determined by several
ancillary agreements between the Company and Owner Operator, as further
described in Section 3.12 hereof.

WHEREAS, WGL, COG, Vega, RRI and Vega Carryco are entering into this Agreement
to set forth, among other things, (a) the governance and operating procedures of
the Company, (b) their respective rights and obligations with respect to the
Company, and (c) the Company’s role in the joint ownership and development of
the Project.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound hereby, WGL, COG, Vega, RRI and Vega Carryco hereby agree as
follows:

ARTICLE I

CERTAIN DEFINITIONS

Section 1.1 Definitions. Each capitalized term used herein shall have the
meaning given such term set forth below:

“Act” shall mean the Delaware Limited Liability Company Act and any successor
statute, as amended from time to time.

“Action” shall mean any action, suit, case, arbitration, inquiry, proceeding,
investigation, condemnation or audit by or before any court or other
Governmental Entity or any arbitrator or panel of arbitrators.

“Adjusted Capital Account” shall mean the Capital Account maintained for any
Member, (a) increased by any amounts that such Member is treated as obligated to
restore under Treasury Regulation Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(1)
and 1.704-2(i)(5) and (b) decreased by any amounts described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) with respect to such
Member. The foregoing definition of “Adjusted Capital Account” is intended to
comply with the provisions of Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)
and 1.704-2 and shall be interpreted consistently therewith.

 

1



--------------------------------------------------------------------------------

“Affiliate” shall mean a Person that Controls, is Controlled by or is under
common Control with the Person in question; provided, however, that,
notwithstanding the foregoing (a) no Member (or any of its Affiliates) shall be
considered an Affiliate of the Company, (b) the Company shall not be considered
an Affiliate of any Member (or any of its Affiliates) and (c) Owner Operator
shall not be considered an Affiliate of the Company or any Member.

“Affiliate Contract” shall mean any contract and/or other agreement, the parties
to which include a Member and/or one or more of its Affiliates (on the one hand)
and the Company and/or one or more of its Subsidiaries, if any (on the other
hand).

“Agreement” shall mean this Limited Liability Company Agreement, as the same may
be amended from time to time.

“Allocation Period” shall mean any period (a) commencing on the Effective Date
or the day following the end of a prior Allocation Period and (b) ending on the
last day of each Fiscal Year or the day preceding any day in which an adjustment
to the Book Value of the Company’s properties pursuant to clause (b) of the
definition of Book Value occurs.

“Annual Budget” shall have the meaning set forth in Section 3.13(a)(ii) and,
when used in this Agreement (other than in the definition of “Permitted Variance
Amount”), shall be deemed to include the Permitted Variance Amount.

“Anticipated In-Service Date” shall have the meaning set forth in
Section 3.13(a)(i).

“Anticipated Lease Termination Date” shall have the meaning set forth in
Section 3.13(b)(i).

“Approved Overage” shall have the meaning set forth in Section 6.2(b).

“Applicable Tax” shall have the meaning set forth in Section 9.6.

“Approved Project” shall have the meaning set forth in Section 6.1(b).

“Available Cash” shall mean, with respect to any month ending prior to the
dissolution or liquidation of the Company, without duplication:

(a) the sum of all cash and cash equivalents of the Company on hand at the end
of such month following the date on which all of the capital contributions the
Company is required to make in connection with funding Project Costs (as defined
in the C&O Agreement) for the Central Penn Line, pursuant to Capital Calls
issued pursuant to Section 2.6(e) of the C&O Agreement and Major Cost Overrun
Capital Calls approved by the Board of Managers pursuant to Section 6.2 of this
Agreement, have been made under the C&O Agreement (without taking into account
any additional capital contributions required with respect to Project
Opportunities), less

(b) the amount of any cash reserves that is necessary or appropriate in the
reasonable discretion of the Managing Member, not to exceed an amount equal to
total operating expenses for the next two fiscal quarters, to (i) provide for
the proper conduct of the business of the Company subsequent to such month or
(ii) comply with applicable Law or any agreement or obligation to which the
Company is a party or by which it is bound; provided, however, that
distributions made by the Company or cash reserves established, increased or
reduced after the end of such month but on or before the date of determination
of Available Cash with respect to such month shall be deemed to have been made,
established, increased or reduced, for purposes of determining Available Cash,
within such month if the Managing Member so determines.

 

2



--------------------------------------------------------------------------------

“Bankrupt Member” shall mean any Member:

(a) that (i) makes a general assignment for the benefit of creditors; (ii) files
a voluntary bankruptcy petition; (iii) becomes the subject of an order for
relief or is declared insolvent in any federal or state bankruptcy or insolvency
Action; (iv) files a petition or answer for or seeking a reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief with respect to such Member under any Law; (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Member in an Action of the type described in subclauses (i)
through (iv) of this clause (a) or (vi) seeks, consents or acquiesces to the
appointment of a trustee, receiver or liquidator of such Member or of all or any
substantial part of such Member’s properties; or

(b) against which an Action seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any Law has been
commenced and 90 days have expired without dismissal thereof or with respect to
which, without such Member’s consent or acquiescence, a trustee, receiver or
liquidator of such Member, or of all or any substantial part of such Member’s
properties, has been appointed and 60 days have expired without such
appointments having been vacated or stayed or 60 days have expired after the
date of expiration of a stay, if the appointment has not previously been
vacated.

“Board” or “Board of Managers” shall have the meaning set forth in Section 3.2.

“Board of Managers Designee” shall have the meaning set forth in Section 3.8(a).

“Book Value” shall mean, with respect to any property of the Company, such
property’s adjusted basis for U.S. federal income tax purposes, except as
follows:

(a) The initial Book Value of any property contributed by a Member to the
Company shall be the Fair Market Value of such property as determined in good
faith by the Board of Managers as of the date of such contribution.

(b) The Book Values of all properties shall be adjusted to equal their
respective Fair Market Values as determined by the Board of Managers in
connection with (i) the acquisition of an interest (or additional interest) in
the Company by any new or existing Member in exchange for more than a de minimis
Capital Contribution to the Company or in exchange for the performance of more
than a de minimis amount of services to or for the benefit of the Company,
(ii) the distribution by the Company to a Member of more than a de minimis
amount of property as consideration for an interest in the Company, (iii) the
liquidation of the Company within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(g)(1) (other than pursuant to Code
Section 708(b)(1)(B)), (iv) the acquisition of an interest in the Company by any
new or existing Member upon the exercise of a non-compensatory option in
accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(s) or (v) any
other event to the extent determined by the Board of Managers to be permitted
and necessary to properly reflect Book Values in accordance with the standards
set forth in Treasury Regulation Section 1.704-1(b)(2)(iv)(q).

(c) The Book Value of property distributed to a Member shall be adjusted to
equal the Fair Market Value of such property as determined in good faith by the
Board of Managers as of the date of such distribution.

 

3



--------------------------------------------------------------------------------

(d) The Book Value of all property shall be increased (or decreased) to reflect
any adjustments to the adjusted basis of such property pursuant to Code
Section 734(b) or 743(b), but only to the extent that such adjustments are taken
into account in determining Capital Accounts pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m) and clause (f) of the definition of Profits or
Losses; provided, however, that the Book Value of the property shall not be
adjusted pursuant to this clause (d) to the extent that the Board of Managers
reasonably determines an adjustment pursuant to clause (b) is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this clause (d).

(e) If the Book Value of property has been determined or adjusted pursuant to
clauses (a), (b) or (d) hereof, such Book Value shall thereafter be adjusted by
the Depreciation taken into account with respect to such property for the
purposes of computing Profits and Losses and other items allocated pursuant to
Article VIII.

“Business” shall mean (a) the joint ownership and operation of the Project with
Owner Operator as set forth in the Project Agreements, including the
development, design, construction, operation and maintenance of, the marketing
of capacity on, and the provision of transportation, compression and dehydration
services for natural gas related to the Project, (b) ownership and operation of
the Project after the term of the Lease Agreement, (c) any other activities
related or incidental to, or in anticipation of, the actions described in
clauses (a) and (b) above and (d) any other activities approved by Unanimous
Consent.

“Business Day” shall mean any day on which banks are generally open to conduct
business in the State of Texas.

“Business Dispute” shall have the meaning set forth in Section 3.14(a).

“C&O Agreement” shall have the meaning set forth in Section 3.12(b).

“C&O Credit Support” shall have the meaning set forth in Section 7.1(a)(ii).

“C&O Opportunity” shall have the meaning set forth in Section 6.1.

“Capital Account” shall mean the account to be maintained by the Company for
each Member pursuant to Section 7.2.

“Capital Budget” shall mean the budget with respect to all capital costs and
expenses associated with the Project, which (i) shall be not less than the
Company Original Capital Estimate and (ii) shall include all Company mandatory
capital funding obligations under the C&O Agreement.

“Capital Call” shall have the meaning given in the C&O Agreement.

“Capital Contribution” shall mean, with respect to any Member, the amount of any
money and the initial Book Value of any property (other than money) contributed
(or deemed contributed for federal income tax purposes) to the Company with
respect to the Company Interest held or purchased by such Member and credited to
any such Member’s Capital Accounts pursuant to Article VII; provided, however,
that a Member may not contribute any property (other than money, other than in
connection with an Equalization Expense under Section 7.1(a)(iii)) unless such
contribution has received Unanimous Consent. Any reference to the Capital
Contributions of a Member will include the Capital Contributions made by a
predecessor holder of such Member’s Company Interest to the extent such Capital
Contributions were made in respect of the Company Interest Transferred to such
Member.

 

4



--------------------------------------------------------------------------------

“Central Penn Line” has the meaning set forth in the C&O Agreement.

“Certificate” shall have the meaning set forth in the Recitals.

“Chairman of the Board” shall have the meaning set forth in Section 3.6.

“Claim” shall mean any and all debts, losses, liabilities, duties, claims,
damages, obligations, payments (including those arising out of any demand,
assessment, settlement, judgment or compromise relating to any actual or
threatened Action), costs and reasonable expenses, including any reasonable
attorneys’ fees and any and all reasonable expenses whatsoever and howsoever
incurred in investigating, preparing or defending any Action, whether matured or
unmatured, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, known or unknown.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

“COG” shall have the meaning set forth in the Preamble and shall also mean any
Transferee of any of COG’s Company Interest pursuant to Article V.

“Company” shall have the meaning set forth in the Recitals.

“Company Insurance” shall have the meaning set forth in Section 3.16.

“Company Interest” shall mean, with respect to any Member, such Member’s
respective membership interest in the Company. For the avoidance of doubt,
Company Interests shall be uncertificated.

“Company Original Capital Estimate” means $746,136,000 (the amount that is equal
to the Company’s Ownership Share of the CPL Original Capital Estimate, as such
amount may be reduced from time to time under the terms of the C&O Agreement or
any side letter or memorandum of understanding with respect to the C&O Agreement
executed by Owner Operator and the Company).

“Control” (including the terms “Controlled by” and “under common Control with”)
shall mean the possession, directly or indirectly, and whether acting alone or
in conjunction with others of the authority to direct or cause the direction of
the management or policies of a Person (a voting interest of 50 percent or more
creates a rebuttable presumption of Control).

“Covered Person” shall have the meaning set forth in Section 3.15(b).

“CPL Original Capital Estimate” shall have the meaning given in the C&O
Agreement.

“Default” shall mean the occurrence and continuation of any of the following
events with respect to any Member: (a) such Member’s failure to remedy, within
10 days of such Member’s receipt of written notice thereof from the Board of
Managers or any other Member, such Member’s delinquency in making any Required
Contribution, (b) the occurrence of any event that causes such Member to become
a Bankrupt Member, (c) such Member’s failure to remedy, within 30 days of
receipt of written notice thereof from the Board of Managers or any other
Member, a material breach of any representation or warranty of such Member or
the non-performance of or non-compliance with any other material agreement,
obligation or undertaking of such Member contained in this Agreement (other than
as contemplated in clause (a) above) and (d) the occurrence of any event that
constitutes a material breach by such Member (or any of its Affiliates, if
applicable) of, or a default by such Member (or any of its Affiliates, if
applicable), of or an event of default applicable or attributable to such Member
(or any of its Affiliates, if applicable) under any Affiliate Contract to which
such Member (or any of such Member’s Affiliates) is a party.

 

5



--------------------------------------------------------------------------------

“Default Percentage Interest” shall mean, with respect to any non-Delinquent
Member (a) the Percentage Interest of such non-Delinquent Member divided by
(b) the total of the Percentage Interests of all non-Delinquent Members.

“Delinquent Interest Purchase Price” shall have the meaning set forth in
Section 7.1(b)(ii).

“Delinquent Member” shall have the meaning set forth in Section 7.1(b).

“Depreciation” shall mean, for each Allocation Period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable for U.S.
federal income tax purposes with respect to any property for such Allocation
Period, except that (a) with respect to any such property the Book Value of
which differs from its adjusted tax basis for U.S. federal income tax purposes
and which difference is being eliminated by use of the “remedial method”
pursuant to Treasury Regulation Section 1.704-3(d), Depreciation for such
Allocation Period shall be the amount of Book Value recovered for such
Allocation Period under the rules prescribed by Treasury Regulation
Section 1.704-3(d)(2) and (b) with respect to any other such property the Book
Value of which differs from its adjusted tax basis at the beginning of such
Allocation Period, Depreciation shall be an amount which bears the same ratio to
such beginning Book Value as the U.S. federal income tax depreciation,
amortization or other cost recovery deduction for such Allocation Period bears
to such beginning adjusted tax basis; provided that if the adjusted tax basis of
any property at the beginning of such Allocation Period is zero dollars ($0),
depreciation with respect to such property shall be determined with reference to
such beginning Book Value using any reasonable method selected by the Tax
Matters Member in good faith.

“Designating Party” shall have the meaning set forth in Section 3.8(a).

“Dilution Ratio” shall have the meaning set forth in Section 6.1(c).

“Disposition” shall have the meaning given in the C&O Agreement.

“Dispute Notice” shall have the meaning set forth in Section 3.14(a).

“Dissolution Event” shall have the meaning set forth in Section 10.1.

“Economic Risk of Loss” shall have the meaning assigned to that term in Treasury
Regulation Section 1.752-2(a).

“Effective Date” shall have the meaning set forth in the Preamble.

“Emergency” shall mean (a) any event that causes or could (in the reasonable
discretion of the Board of Managers) risk causing (i) substantial damage to any
of the assets or properties of the Company (including the Project or any
expansion thereof constituting a Project Opportunity) or the property of any
other Person, (ii) death of or injury to any Person, (iii) damage or substantial
risk of damage to natural resources (including wildlife) or the environment,
(iv) safety concerns associated with continued operations or the Company’s
assets and properties (including the Project or any expansion thereof) or
(v) noncompliance by the Company with any of its then existing obligations
(under any contract or agreement to which it is a party, under Law or otherwise)
or (b) an “Emergency” as defined in the O&M Agreement.

 

6



--------------------------------------------------------------------------------

“Emergency Expenditures” shall mean any costs and expenses incurred in
connection with any Emergency.

“Equalization Expense” means the amount each Member shall be required to
reimburse any other Member for the reimbursing Member’s proportionate share
(according to its respective Percentage Interests) of any Pre-Effective Date
Expenditures; provided that the aggregate amount of all Equalization Expenses
shall not exceed $1,000,000.

“Fair Market Value” shall mean, as of the time of determination, the value of
any specified interest or property that would be obtained in an arm’s-length
transaction for cash between an informed and willing buyer and an informed and
willing seller, neither of whom is under any compulsion to purchase or sell,
respectively.

“FERC” means the Federal Energy Regulatory Commission or its successor.

“FERC Authorization” shall mean the necessary authorizations from FERC under the
NGA for the Company to own and operate its undivided interest in the Central
Penn Line.

“Fiscal Year” means the taxable year of the Company, which shall end on
September 30 of each calendar year unless, for U.S. federal income tax purposes,
another taxable year is required under Section 706 of the Code. The Company
shall have the same fiscal year for U.S. federal income tax purposes and for
accounting purposes.

“Funding Member” shall have the meaning set forth in Section 6.1(b).

“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied.

“Governmental Entity” shall mean any (a) national, state, county, municipal or
local government (whether domestic or foreign) and any political subdivision
thereof, (b) court or administrative tribunal, (c) other governmental,
quasi-governmental, judicial, public or statutory instrumentality, authority,
body, agency, bureau or entity of competent jurisdiction (including any zoning
authority, or state public utility commission or any comparable authority),
(d) non-governmental agency, tribunal or entity that is properly vested by a
governmental authority with applicable jurisdiction, and (e) arbitrator.

“In-Service Budget” shall have the meaning given such term in
Section 3.13(a)(i).

“In-Service Date” shall have the meaning given in the C&O Agreement.

“Law” shall mean any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision or declaration of a Governmental
Entity.

“Lease Agreement” shall have the meaning set forth in Section 3.12(d).

“Lien” shall mean any mortgage, pledge, hypothecation, security interest,
encumbrance, lien, charge or deposit arrangement or other arrangement having the
practical effect of any of the foregoing.

“Major Cost Overrun Capital Call” shall have the meaning given in the C&O
Agreement.

 

7



--------------------------------------------------------------------------------

“Manager” shall mean a member of the Board of Managers as designated by the
applicable Member.

“Managing Member” shall mean WGL, subject to replacement under Section 3.1(a)
and Section 3.11(a)(xiii); provided however, that any Transferee of all of WGL’s
Percentage Interest shall only become Managing Member upon Super Majority
Consent.

“Managing Member Indemnified Parties” shall mean the Company, the Managing
Member and its Affiliates and any of the Managing Member’s and its Affiliates’
respective directors, officers, employees, agents, managers, members and
representatives.

“Member” shall mean (i) WGL, COG, Vega and RRI, (ii) Vega Carryco, subject to
the limitations provided in Section 2.12 and (iii) any Person hereafter admitted
to the Company as a Member as provided in this Agreement, but such term does not
include any Person who has ceased to be a Member in the Company.

“Member Consolidated Group” shall have the meaning set forth in Section 9.6.

“Member Nonrecourse Debt” shall have the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” shall have the meaning assigned to the
term “partner nonrecourse debt minimum gain” in Treasury Regulation
Section 1.704-2(i)(2).

“Member Nonrecourse Deductions” shall have the meaning assigned to the term
“partner nonrecourse deductions” in Treasury Regulation Section 1.704-2(i)(2).

“Minimum Gain” shall have the meaning assigned to the term “partnership minimum
gain” in Treasury Regulation Section 1.704-2(d).

“MOU Agreement” shall have the meaning set forth in Section 3.12(e).

“NGA” shall mean the Natural Gas Act, 15 U.S.C. § 717, et seq. as amended.

“Nonrecourse Deductions” shall have the meaning assigned to that term in
Treasury Regulation Section 1.704-2(b).

“Non-Funding Member” shall have the meaning set forth in Section 6.1(c).

“Non-Managing Member Indemnified Parties” shall mean the Company, each
Non-Managing Member and its Affiliates and each of such Non-Managing Member’s
and its Affiliates’ respective directors, officers, employees, agents, managers,
members and representatives.

“Non-Managing Member Parties” shall mean all Members other than the Managing
Member.

“Non-Selling Members” shall have the meaning set forth in Section 5.3.

“O&M Agreement” shall have the meaning set forth in Section 3.12(c).

“Offered Interest” shall have the meaning set forth in Section 5.3.

“Overage Dilution Ratio” shall have the meaning set forth in Section 6.2(c).

 

8



--------------------------------------------------------------------------------

“Overage Funding Member” shall have the meaning set forth in Section 6.2(b).

“Overage Non-Funding Member” shall have the meaning set forth in Section 6.2(c).

“Owner Operator” shall have the meaning set forth in the Recitals and to the
extent a successor or assign of Owner Operator’s interest in the Project assumes
Owner Operator’s obligations under a Project Agreement, shall also include any
permitted successor or assign of Owner Operator’s interest in the Project,
pursuant to the terms of the Project Agreements.

“Ownership Share” shall have the meaning given in the C&O Agreement.

“Parent” shall mean (a) in the case of WGL, WGL Midstream, Inc., (b) in the case
of COG, Cabot Oil & Gas Corporation, (c) in the case of Vega, Vega Energy
Partners, Ltd., (d) in the case of RRI, EIF Meade Pipeline, LLC, and (e) in the
case of any other Member, the Person that at the time of such Member’s
admittance as a member in accordance with the terms and provisions of this
Agreement, Controls such Member.

“Parent Executive” shall have the meaning set forth in Section 3.14(b).

“Percentage Interest” shall mean (a) with respect to the Company Interest owned
by WGL as of the Effective Date, 55%, (b) with respect to the Company Interest
owned by COG as of the Effective Date, [*****]%, (c) with respect to the Company
Interest owned by Vega as of the Effective Date, [*****]% (d) with respect to
the Company Interest owned by RRI as of the Effective Date [*****]% (e) with
respect to the Company Interest owned by Vega Carryco as of the Effective Date,
[*****]% and (f) with respect to the Company Interest owned by any other Person
admitted as a Member in accordance with the terms and provisions of this
Agreement, such Person’s Company Interest in the Company as of the effective
date of such Person’s admission as a Member, in each case, as the relevant
percentages may change from time to time as such Member(s)’ Company Interests
may change as a result of the admission of a new Member or permitted Transfers,
pursuant to the provisions of Section 6.1(c), Section 6.2(c), Section 7.1(b) or
otherwise; provided, however that the “Percentage Interest” of each Member may
be reduced in accordance with Section 6.1(c), Section 6.2(c), and
Section 7.1(b); provided further, that, with respect to the Company Interests
owned by WGL and Vega, as more particularly described in the WGL Side Letter, as
of the Vega Funding Date (y) WGL’s Percentage Interest (as it may change from
time to time) shall be increased by an amount equal to the [*****] and
(z) Vega’s Percentage Interest (as it may change from time to time) shall be
decreased by an amount equal to [*****]. For the sake of clarity, Vega Carryco
shall only be a Member for all purposes hereunder as set forth in Section 2.12.

“Permitted Variance Amount” means any variance to the then applicable Annual
Budget, Post-Lease In-Service Budget, or Post-Lease Annual Budget by an amount
equal to [*****]% of such Annual Budget, Post-Lease In-Service Budget, or
Post-Lease Annual Budget, on an aggregate basis.

“Person” shall mean any individual or entity, including any corporation, limited
liability company, partnership (general or limited), joint venture, association,
joint stock company, trust, incorporated organization or Governmental Entity.

“Pre-Effective Date Expenditures” shall mean any third party costs and expenses
that were (i) incurred by any Member on behalf of the other Members prior to the
Effective Date, (ii) directly related to the (y) origination or evaluation of
the Project and/or (z) negotiation or documentation of this Agreement, the
Project Agreements and other definitive agreements related thereto, and
(iii) approved by the Members pursuant to Section 7.1(a)(iii) if required to be
so approved.

 

9



--------------------------------------------------------------------------------

“Post-Lease Project Agreement” shall mean any material agreement related to the
Project following the termination of the Lease Agreement.

“Post-Lease Annual Budget” shall have the meaning set forth in
Section 3.13(b)(ii) and, when used in this Agreement (other than in the
definition of “Permitted Variance Amount”), shall be deemed to include the
Permitted Variance Amount.

“Post-Lease In-Service Budget” shall have the meaning set forth in
Section 3.13(b)(i) and, when used in this Agreement (other than in the
definition of “Permitted Variance Amount”), shall be deemed to include the
Permitted Variance Amount.

“Press Release” shall have the meaning set forth in Section 4.4.

“Profits” or “Losses” shall mean, for each Allocation Period, an amount equal to
the Company’s taxable income or loss for such period, determined in accordance
with Code Section 703(a) (for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments
(without duplication):

(a) any income of the Company that is exempt from U.S. federal income tax and
not otherwise taken into account in computing Profits and Losses pursuant to
this definition of “Profits” or “Losses” shall be added to such taxable income
or loss;

(b) any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Profits and Losses pursuant to this definition of “Profits” or
“Losses,” shall be subtracted from such taxable income or loss;

(c) in the event the Book Value of any asset is adjusted pursuant to clause (b)
or (c) of the definition of Book Value, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the Book Value of the
asset) or an item of loss (if the adjustment decreases the Book Value of the
asset) from the disposition of such asset and shall, except to the extent
allocated pursuant to Section 8.2(b), be taken into account for purposes of
computing Profits and Losses for the Allocation Period ending on the day
preceding such adjustment;

(d) gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for U.S. federal income tax purposes shall be
computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

(e) in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation;

(f) to the extent an adjustment to the adjusted tax basis of any asset pursuant
to Code Section 734(b) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits and
Losses; and

 

10



--------------------------------------------------------------------------------

(g) any items that are allocated pursuant to Section 8.2 shall not be taken into
account in computing Profits and Losses, but such items available to be
specially allocated pursuant to Section 8.2 will be determined by applying rules
analogous to those set forth in clauses (a) through (f) above.

“Project” shall mean the capital project described in Annex A.

“Project Agreements” shall have the meaning set forth in Section 3.12(a).

“Project Opportunity” shall mean any Project expansion opportunity that arises
under the C&O Agreement and applies to the Company.

“Recoverable Amounts” shall have the meaning set forth in Section 3.15(b).

“Reporting Member” shall have the meaning set forth in Section 9.6.

“Required Consent” shall mean the consent of Managers appointed by one or more
Members collectively holding at least sixty five percent (65%) of all the
Percentage Interests entitled to vote on such action at the time such action is
taken at a meeting where a quorum is present (or through a written consent in
accordance with the provisions of Section 3.4).

“Required Consent Decision” shall have the meaning given such term in
Section 3.10(a).

“Required Contribution” shall have the meaning set forth in Section 7.1(a)(ii).

“ROFO Acceptance Notice” shall have the meaning set forth in Section 5.3.

“ROFO Deadline” shall have the meaning set forth in Section 5.3.

“ROFO Offer” shall have the meaning set forth in Section 5.3.

“RRI” shall have the meaning set forth in the Preamble and shall also mean any
Transferee of any of RRI’s Company Interest pursuant to Article V.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Selling Member” shall have the meaning set forth in Section 5.3.

“Subsidiary” shall mean, when used with respect to any Person, any Person that
is Controlled by such Person.

“Super Majority Consent” shall mean the consent of Managers appointed by one or
more Members collectively holding 81% of all of the Company Interests entitled
to vote on such action at the time such action is taken.

“Super Majority Consent Decision” shall have the meaning given such term in
Section 3.11(a).

“Tax” shall mean any tax or similar governmental charge, impost, levy, fee
and/or assessment, however denominated (including any income tax, business asset
tax, franchise tax, net worth tax, capital tax, estimated tax, withholding tax,
use tax, gross receipts tax, sales tax, transfer tax or fee, excise tax, real
and personal property tax, ad valorem tax, value added tax, payroll related tax,
employment tax, unemployment insurance tax, social security tax, minimum tax and
any import duty and/or other obligation of the same or a similar nature),
together with any related liability, penalty, fine, addition to tax and/or
interest, whether imposed at the national, state and/or local level.

 

11



--------------------------------------------------------------------------------

“Tax Matters Member” shall have the meaning assigned to the term “tax matters
partner” in Code Section 6231(a)(7) and the meaning set forth in Section 9.3(a).

“Transfer” shall mean any voluntary or involuntary sale, assignment, transfer,
conveyance, exchange, bequest, devise, gift, hypothecation, pledge, security
interest or any other alienation, disposition or encumbrance, in each case, to
any Person with or without consideration of any rights, interests or obligations
with respect to the Company Interest of a Member, excluding, however, the
granting by any Member of a Lien on the Company Interest of such Member but
including any foreclosure and other enforcement remedies relating to such Lien.
“Transferred” and “Transferring” shall have correlative meanings.

“Transferee” shall mean a Person who receives a Member’s Company Interest
through a Transfer.

“Treasury Regulation” shall mean the regulations promulgated under the Code by
the U.S. Department of the Treasury (whether final or temporary).

“Unanimous Consent” shall mean the consent of Managers appointed by one or more
Members collectively holding 100% of all of the Percentage Interests entitled to
vote on such action at the time such action is taken.

“Unanimous Consent Decision” shall have the meaning set forth in
Section 3.11(b).

“Vega” shall have the meaning set forth in the Preamble and shall also mean any
Transferee of any of Vega’s Company Interest pursuant to Article V.

“Vega Carryco” shall have the meaning set forth in the Preamble and shall also
mean any Transferee of any of Vega Carryco’s Company Interest pursuant to
Article V.

“Vega Funding Date” shall have the meaning set forth in Section 7.1(a)(ii).

“WGL” shall have the meaning set forth in the Preamble and, except as set forth
in the definition of Managing Member, shall also mean any Transferee of any of
WGL’s Company Interest pursuant to Article V.

“WGL Distributions” shall have the meaning set forth in Section 8.5(a).

“WGL Preference Amount” shall mean an amount, but not less than $0, equal to
(a) the sum of all Capital Contributions made by WGL, less (b) the sum of all
amounts distributed to WGL pursuant to Section 8.5(b)(ii).

“WGL Side Letter” shall mean that certain side letter between Vega and WGL dated
on or about the date hereof relating to the Vega Company Interests and certain
obligations described in Section 7.1(a)(ii).

Section 1.2 Construction. Unless the context requires otherwise: (a) the gender
(or lack of gender) of all words used in this Agreement includes the masculine,
feminine and neuter; (b) references to Articles, Sections and Annexes refer to
Articles, Sections and Annexes of this Agreement; (c) references

 

12



--------------------------------------------------------------------------------

to Laws refer to such Laws as they may be amended from time to time, and
references to particular provisions of a Law include any corresponding
provisions of any succeeding Law; (d) references to money refer to legal
currency of the United States of America; (e) the word “including” shall mean
“including, without limitation” and (f) all capitalized terms defined herein are
equally applicable to both the singular and plural forms of such terms.

ARTICLE II

ORGANIZATION

Section 2.1 Formation. The Company was formed on the Effective Date as
a Delaware limited liability company by the filing of the Certificate under and
pursuant to the Act.

Section 2.2 Name. The name of the Company is “Meade Pipeline Co LLC” and all
Company business must be conducted in that name or such other names that comply
with Law as the Board of Managers may approve by Super Majority Consent.

Section 2.3 Registered Office; Registered Agent; Place of Business.

(a) The registered office of the Company required by the Act to be maintained in
the State of Delaware shall be the office of the initial registered agent for
service of process named in the Certificate or such other office (which need not
be a place of business of the Company) as the Board of Managers may designate in
the manner provided by Law.

(b) The registered agent for service of process of the Company in the State of
Delaware shall be the initial registered agent for service of process named in
the Certificate or such other Person or Persons as the Managing Member may
designate in the manner provided by Law.

(c) The principal office of the Company in the United States shall be at such
place as the Board of Managers may designate which need not be in the State of
Delaware, and the Company shall maintain records there or such other place as
the Board of Managers shall designate. The initial principal office shall be the
office of the Managing Member.

Section 2.4 Purpose; Powers.

(a) The purpose of the Company is solely to engage in the Business.

(b) The Company (i) shall possess and may exercise all the powers and privileges
granted by the Act or by any Law or by this Agreement together with any powers
incidental thereto, insofar as such powers and privileges are necessary,
appropriate, proper, advisable, incidental or convenient to, or in furtherance
of, the Business and (ii) has, without limitation, any and all powers that may
be exercised on behalf of the Company by the Board of Managers and the Managing
Member pursuant to Article III.

Section 2.5 Foreign Qualification. The Company shall execute and cause to be
filed original or amended articles and/or certificates and shall take any and
all other actions as may be reasonably necessary to perfect and maintain the
status of the Company as a limited liability company or similar type of entity
under the laws of any other jurisdictions in which the Company engages in
business. At the request of the Board of Managers, each Member shall execute,
acknowledge, swear to, and deliver all certificates and other instruments
conforming with this Agreement that are necessary or appropriate to qualify,
continue, and terminate the Company as a foreign limited liability company or
similar type of entity in all such jurisdictions in which the Company may
conduct business.

 

13



--------------------------------------------------------------------------------

Section 2.6 Term. The Company commenced on January 28, 2014 by the filing of the
Certificate with the Secretary of State of the State of Delaware, and its
existence shall be perpetual, unless and until a Certificate of Cancellation is
filed with the State of Delaware in accordance with Section 10.2(d).

Section 2.7 No State-Law Partnership. The Members intend that the Company shall
be a limited liability company and, without limiting the provisions of
Section 9.1 with respect to U.S. federal income tax treatment (and other tax
treatment consistent therewith), the Company shall not be a state Law
partnership (including a limited partnership) or joint venture, and no Member
shall be a state Law partner or joint venturer of any other Member, for any
purposes, and this Agreement may not be construed to suggest otherwise.

Section 2.8 Title to Company Assets. Title to Company assets, whether tangible,
intangible, real, personal or mixed, shall be deemed to be owned by the Company
as an entity, and no Member shall individually have any direct ownership in
Company property. Title to any or all of the Company assets shall be held in the
name of the Company and all contracts, permits, applications and other
intangible assets and rights of the Company shall be entered into by, or held in
the name of, the Company. All Company assets shall be recorded as the property
of the Company in its books and records. The Company’s credit and assets shall
be used solely for the benefit of the Company, and no asset of the Company shall
be transferred or encumbered for, or in payment of, any individual obligation of
any Member or Manager.

Section 2.9 No Power to Bind Company or Other Members. A Member, or an Affiliate
of a Member, may not take any action purporting to bind the Company, any other
Member or their respective Affiliates, except as provided in this Agreement with
respect to the Company. All actions undertaken by the Members and their
Affiliates, or any of them, are at their sole risk and expense except (a) for
actions undertaken by the Managing Member or the Board of Managers on behalf of
the Company within the scope of its authority under this Agreement or (b) for
actions (and/or obligations) to the extent, if any, that the Company (or the
Managing Member acting on behalf of the Company), with the approval of the Board
of Managers if required in accordance with this Agreement, ratifies or assumes,
as applicable, such actions and/or obligations in accordance with this
Agreement. Subject to the foregoing and the proviso set forth at the end of this
sentence, no Member (nor any of its Affiliates) is an agent, employee,
contractor, vendor, representative or (except for tax purposes) partner of any
other Member or its Affiliates by virtue of its execution of this Agreement, and
no Member (nor any of its Affiliates) may hold itself out as such; provided,
however, that (a) the Managing Member may act on behalf of the Company as
provided in this Agreement and (b) the Members and their Affiliates may, subject
to any applicable terms hereof, be parties to Affiliate Contracts.

Section 2.10 Liability to Third Parties. No Member (including the Managing
Member in its capacity as a Member or in its capacity as the Managing Member)
shall be liable for the debts, obligations or liabilities of the Company solely
by reason of being a Member.

Section 2.11 Member Obligations.

(a) Any Member and its Affiliates may engage, directly or indirectly, without
the consent or approval of any other Member or the Company, in the businesses
conducted by such Member and its Affiliates as of the Effective Date and in any
other business opportunities (including any transactions, ventures or other
arrangements of any nature or description, independently or with others,
including business of a nature that may be competitive with or the same as or
similar to the Business, regardless of the geographic location of such
business), all without any duty or obligation to account to any other Member or
the Company in connection therewith. Nothing herein is intended to create a
partnership, joint

 

14



--------------------------------------------------------------------------------

venture, agency or other relationship creating fiduciary or quasi-fiduciary
duties or similar duties and obligations or subject any Member to joint and
several or vicarious liability or to impose any duty, obligation or liability
that would arise therefrom with respect to any or all of the Members or the
Company. To the extent that, at law or in equity, a Member has any fiduciary or
other duty to the Company or to any other Member pursuant to this Agreement
(other than as expressly set forth in this Agreement), such duty is hereby
eliminated to the maximum extent permitted pursuant to Section 18-1101(c) of the
Act. Notwithstanding anything to the contrary in this Agreement, (i) each Member
(and its designated Managers) shall be permitted to vote its Company Interest in
its own self-interest and (ii) (A) the doctrine of corporate opportunity, or any
analogous doctrine, shall not apply to any Member; (B) no Member that (directly
or through an Affiliate) acquires knowledge of a potential transaction,
agreement, arrangement or other matter that may be an opportunity for the
Company shall have any duty to communicate or offer such opportunity to the
Company or any other Member, and such Member shall not be liable to the Company,
to any other Member or any other Person for breach of any fiduciary or other
duty by reason of the fact that such Member pursues or acquires such opportunity
for itself or any of its Affiliates, directs such opportunity to another Person
or does not communicate such opportunity or information to the Company and
(C) neither the Company nor any Member shall have any right, by virtue of this
Agreement, to share or participate in such other businesses, investments or
activities of a Member or to the income or proceeds derived therefrom.

(b) Notwithstanding anything else in this Agreement to the contrary (including,
for the avoidance of doubt, Section 3.15), in no event shall the Managing Member
be considered to be in breach of any of its obligations under this Agreement as
Managing Member (or liable to the Non-Managing Member Indemnified Parties with
respect to the performance of any such obligations), unless (and then only to
the extent that) such breach results from the Managing Member’s negligence or
willful misconduct.

(c) Each Member hereby represents and warrants to the Company and each other
Member that, as of the Effective Date, and with respect to any Transfer, as of
the date of such Transfer (i) it is duly incorporated or formed, as applicable,
validly existing and in good standing under the Laws of the state of its
formation, and, if required by Law, is duly qualified to do business and is in
good standing in each jurisdiction in which it conducts any of its business,
(ii) it has full limited liability company or corporate, as applicable, power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and all necessary actions by the managers, members or
other Persons necessary for the due authorization, execution, delivery and
performance of this Agreement by such Member have been duly taken or received,
as applicable, (iii) it has duly executed and delivered this Agreement, and this
Agreement is enforceable against such Member in accordance with its terms,
subject to applicable bankruptcy, moratorium, insolvency and other applicable
Laws generally affecting creditors’ rights and general principles of equity
(whether applied in an Action in a court of law or equity), (iv) its
authorization, execution, delivery and performance of this Agreement does not
conflict with, or result in a breach, default or violation of (A) the
organizational documents of such Member, or (B) any material obligation under
any material agreement or arrangement to which such Member is a party or by
which it is (or any of its assets are) bound, (v) it (A) has been furnished with
such information about the Company and the Company Interests as such Member has
requested, (B) has made its own independent inquiry and investigation into, and
based thereon has formed an independent judgment concerning, the Company and the
Company Interests, (C) has adequate means of providing for its current needs and
possible individual contingencies and is able to bear the economic risks of an
investment in the Company (and the Company Interests) and has a sufficient net
worth to sustain a loss of its entire investment in the Company (and the Company
Interests), (D) is an “accredited investor” within the meaning of “accredited
investor” under Regulation D of the Securities Act and (E) it understands and
agrees that its Company Interest shall not be Transferred or Disposed, except in
accordance with the terms of this Agreement and the C&O Agreement.

 

15



--------------------------------------------------------------------------------

Section 2.12 Vega Carryco. Vega Carryco and each other Member agrees that Vega
Carryco shall only be considered a “Member” and shall only have rights or
obligations as a “Member” under or with respect to Section 3.10(b), Section 7.2,
Article II, Article IV, Article VIII, Article IX, Article X and Article XI.

ARTICLE III

MANAGEMENT

Section 3.1 Generally.

(a) The management of the Company (which, for all purposes of this Article III,
shall include any Subsidiaries of the Company) is fully vested in the Members,
acting exclusively in their member capacities; provided, however, that WGL will
serve as the Managing Member of the Company with the power and authority
described in this Section 3.1(a) in addition to any authority expressly granted
to the Managing Member elsewhere in this Agreement. The Managing Member shall
constitute a “manager,” as the term is used in the Act, but no manager, employee
or agent of the Company, or the Non-Managing Member Parties, shall constitute
“managers.” Decisions or actions taken by the Managing Member in accordance with
the provisions of this Agreement shall constitute decisions or actions by the
Company and shall be binding on the Company, and to the extent set forth in this
Agreement, each Member. Subject to the limitations set forth below, including
any requirement for Required Consent, Super Majority Consent, or Unanimous
Consent, and except as otherwise expressly provided in this Agreement (it being
understood and agreed that in the event of any inconsistency between this
Section 3.1(a) and any other provision of this Agreement, such other provision
shall control), the Managing Member shall have the exclusive right and full
authority to manage, conduct and control the business of the Company consistent
with the purposes of the Company.

(b) Any Person dealing with the Company, other than a Member or a Member’s
Affiliate, may rely on the authority of the Managing Member or the Board of
Managers in taking any action in the name of the Company without inquiry into
the provisions of this Agreement or compliance with it, regardless of whether
such action actually is taken in compliance with the provisions of this
Agreement. Except as otherwise agreed by Unanimous Consent, and in furtherance
of Section 2.9, no Member, other than the Managing Member acting within the
scope of its authority, shall have any unilateral right or authority to take any
action on behalf of the Company or to bind or commit the Company to any
agreements, transactions or other arrangements with respect to third parties or
otherwise to hold itself out as an agent of the Company. The Board of Managers
may delegate to the Managing Member any of its authority relating to the
Business; provided, however, that, to the extent that the exercise by the Board
of Managers of any authority delegated to the Managing Member would require a
Required Consent, a Unanimous Consent or a Super Majority Consent vote of the
Board of Managers, then the delegation of such authority to such Member may only
be made upon such Required Consent, Unanimous Consent or Super Majority Consent
of the Board of Managers, as applicable. Except as otherwise expressly provided
in this Agreement, each Member hereby (i) specifically delegates to the Managing
Member and the Board of Managers its rights and powers to manage and control the
business and affairs of the Company in accordance with the provisions of
Section 18-407 of the Act and (ii) waives its right to bind the Company, as
contemplated by the provisions of Section 18-402 of the Act.

(c) Notwithstanding anything to the contrary herein, neither the Managing Member
nor any Member shall have any obligation under the terms of this Agreement to
take any action or make any expenditures that would require spending any amount
that any Member has failed to fund in Default and any amount in excess of the
amounts that the Board of Managers is permitted to spend in accordance with the
Capital Budget or any approved In-Service Budget, Post-Lease In-Service Budget,
Annual Budget or Post-Lease Annual Budget or otherwise in accordance with the
provisions of this Agreement. Neither the Managing Member nor any Member shall
have any liability for any failure to take any such action or make any such
expenditures.

 

16



--------------------------------------------------------------------------------

Section 3.2 Company Board. A Board of Managers (the “Board of Managers” or the
“Board”) shall be established by the Company. The purpose of the Board shall be
to consider and make the Unanimous Consent Decisions, the Super Majority Consent
Decisions and the Required Consent Decisions. To the extent not expressly
designated as a Unanimous Consent Decision, a Super Majority Consent Decision or
a Required Consent Decision, and except as otherwise provided in Section 2.9 or
otherwise in this Agreement, all decisions regarding the management of the
business and affairs of the Company shall be made by the Managing Member.

Section 3.3 Meetings.

(a) Place of Meetings. Meetings of the Board of Managers, regular or special,
will be held at such places as are convenient to a majority of Members, as may
be specified by the Managing Member or a Manager in the case of a special
meeting, as the case may be. In the absence of specific designation, meetings of
the Board of Managers shall be held at the principal office of the Company.

(b) Regular Meetings. The Board of Managers shall meet on a quarterly basis at
such times and places as may be fixed from time to time by the Board or the
Managing Member and communicated to all Managers. Any and all business may be
transacted at any regular meeting.

(c) Special Meetings. Special meetings of the Board of Managers shall be held at
any time upon the call of any Manager. If a Manager desires the Company to take
or authorize any action that requires approval of the Board of Managers, the
Manager shall request that the Board of Managers take action with respect
thereto by so notifying the Board of Managers and describing in such
notification (i) the nature of the transaction or business and (ii) the proposed
course of action recommended by the Manager. The Manager shall deliver the
notification referred to above, together with any available information that is
reasonably necessary to enable the Board of Managers to consider the
advisability of the proposed course of action, to the Board of Managers a
reasonable period of time prior to the date by which action is to be taken as
proposed therein. Notice of any such special meeting shall be in writing and
shall be given personally or by facsimile or electronic mail to each member of
the Board of Managers at least two Business Days prior to the date of the
meeting.

(d) Attendance at and Notice of Meetings. Attendance at a meeting of the Board
of Managers shall constitute a waiver of notice of such meeting, except where a
Manager attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened, not authorized by the Agreement or impermissible as a matter
of Law.

(e) Quorum. At all meetings of the Board of Managers, the quorum required for
the transaction of any business shall consist of the presence, either in person
or by proxy, of at least a majority of Managers and a Manager appointed by the
Managing Member. A meeting at which a quorum is initially present may continue
to transact business, notwithstanding the withdrawal of Managers.

(f) Chairman. The Chairman of the Board, if present and acting, shall preside at
all meetings of the Board of Managers. Otherwise, any other Manager chosen by
the Managing Member shall preside.

(g) Proxy. Each Board of Managers Designee entitled to vote at a meeting of the
Board of Managers may authorize another Board of Managers Designee appointed by
the same Designating Party to act for such Board of Managers Designee by proxy,
but no such proxy shall be voted or acted upon

 

17



--------------------------------------------------------------------------------

after 11 months from its date, unless the proxy provides for a longer period. A
duly executed proxy shall be irrevocable if it states that it is irrevocable and
if, and only as long as, it is coupled with an interest sufficient in Law to
support an irrevocable power. A proxy may be made irrevocable regardless of
whether the interest with which it is coupled is an interest in an Interest
itself or an interest in the Company generally.

(h) Telephonic Meetings. The Board of Managers may hold meetings by means of
conference telephone or similar communications equipment by means of which all
of the Managers participating in the meeting can hear each other, and
participation in such meeting shall constitute attendance and presence in person
at such meeting.

Section 3.4 Written Consent. To the extent permitted by applicable Law, any
action required or permitted to be taken at any regular or special meeting of
the Board of Managers may be taken without a meeting, without prior notice, and
without a vote, if a consent or consents in writing, setting forth the action so
taken shall have been sent in advance to all Managers and shall be signed by the
Managers representing the Percentage Interest of the Members required to take
such action hereunder.

Section 3.5 Minutes. All decisions and resolutions of the Board of Managers
shall be reported in the minutes of its meetings, which shall state the date,
time and place of the meeting (or the date of the written consent in the case of
a consent executed in lieu of a meeting), the persons present at the meeting,
the resolutions put to a vote (or the subject of a written consent) and the
results of such voting (or written consent). The minutes of all meetings of the
Board of Managers shall be circulated to all Managers as soon as practical after
each meeting and shall be kept at the principal office of the Company.

Section 3.6 Board of Managers Composition; Initial Managers. The Board shall
consist of two Managers appointed by each Member. One of the Managers appointed
by the Managing Member shall be designated by the Board to act as the Chairman
of the Board (the “Chairman of the Board”). Each Manager appointed to the Board
of Managers shall serve until his or her successor is duly appointed or until
his or her earlier death, removal or resignation. Each Member’s cumulative vote
shall hold the relative weight corresponding to its respective Percentage
Interest. Each Member shall have the right to bring one or more observers to
meetings of the Board.

Section 3.7 Manager Qualifications. Each Manager shall be a natural person. A
Manager need not be a resident of the State of Delaware or a Member of the
Company.

Section 3.8 Removal and Replacement of Managers.

(a) If any member of the Board of Managers appointed by COG, WGL, RRI or Vega
(in such capacity, the “Designating Party”) pursuant to Section 3.6 above (each,
a “Board of Managers Designee”) shall cease to serve as a member of the Board of
Managers for any reason, the vacancy resulting thereby shall be filled by
another individual to be designated by that Designating Party.

(b) Each Board of Managers Designee may be removed and replaced, with or without
cause, at any time by his or her respective Designating Party in such
Designating Party’s sole discretion, but, may not be removed or replaced by any
other means. A Designating Party who removes one or more of its Board of
Managers Designees from the Board of Managers shall promptly notify the other
Designating Parties as to the name of its replacement designee(s). Should any
Board of Managers Designee be unwilling or unable to continue to serve, or
otherwise cease to serve (including by reason of his or her involuntary removal
or the expiration of any applicable term of office), then the Designating Party
of such Board of Managers Designee shall designate another Person to fill the
resulting vacancy on the Board of Managers.

 

18



--------------------------------------------------------------------------------

(c) A Manager may resign from the Board of Managers at any time by giving
written notice to the Company and his or her Designating Party. Such resignation
shall take effect three Business Days following receipt of that notice or at
such later time as shall be specified in the notice. Unless otherwise specified
in the notice, the acceptance of a resignation shall not be necessary to make it
effective.

Section 3.9 Compensation.

(a) The Managers shall not receive any compensation, payments or reimbursements
from the Company for their service hereunder.

(b) The Company shall reimburse the Managing Member for all reasonable costs and
expenses, including all overhead, administrative and general charges, and
in-house expenses, incurred by it in performing its obligations as Managing
Member and Tax Matters Member under this Agreement. All reimbursement due to the
Managing Member under this Section 3.9(b) will be approved as part of the Annual
Budget and Post-Lease Annual Budget.

Section 3.10 Actions by the Board of Managers.

(a) All Super Majority Consent Decisions and Unanimous Consent Decisions shall
be approved and passed by Super Majority Consent or Unanimous Consent (as
applicable) at a meeting at which a quorum is present (or through a written
consent in accordance with the provisions of Section 3.4). To the extent not
specifically designated as a Unanimous Consent Decision or a Super Majority
Consent Decision, all decisions otherwise expressly designated in this Agreement
for approval by the Board of Managers shall be approved and passed by Required
Consent (each a “Required Consent Decision”).

(b) Notwithstanding the foregoing, the Company shall not at any time without the
express written consent of Vega Carryco, which Vega Carryco may withhold in its
sole discretion:

(i) through any reorganization, recapitalization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, or by amendment of this Agreement, (A) alter or change the
terms related to Vega Carryco’s distribution rights under Section 8.5, or any
other rights of Vega Carryco under any provision of this Agreement where it is
considered a Member; provided, however, that the foregoing shall not limit the
right of WGL to Transfer its Percentage Interest, or (B) impose any additional
obligations on Vega Carryco under this Agreement; or

(ii) grant any Liens on, or otherwise encumber, any assets of the Company (other
than in the ordinary course of business by operation of law (including
mechanics’ and other statutory Liens)) or take any other action to modify or
subordinate the distribution rights of Vega Carryco under Section 8.5 of this
Agreement; provided that the foregoing shall not restrict the Company from
entering into any indebtedness approved by Unanimous Consent Decision, and
granting Liens in connection therewith where the proceeds of such indebtedness
are (A) directly used by the Company for the Business and are not distributed to
the Members or (B) distributed to the Members (including Vega Carryco) pursuant
to the terms of Section 8.5.

 

19



--------------------------------------------------------------------------------

Section 3.11 Super Majority Consent Decisions and Unanimous Consent Decisions.

(a) Neither the Company nor the Board of Managers shall cause the Company to
take any of the following actions without first having obtained Super Majority
Consent (each, a “Super Majority Consent Decision”):

(i) subject to Section 3.11(b)(i), sell, exchange, transfer, lease, dispose,
surrender or abandon any assets of the Company having a Fair Market Value (at
such time) of more than $5,000,000, in one or more related transactions in any
Fiscal Year;

(ii) initiate, settle, compromise, resolve or dismiss any litigation,
arbitrations or administrative proceedings where the estimated amount in
controversy, or the estimated settlement amount to be paid or received, in each
case, is greater than $1,000,000; provided, that with respect to any litigation
to be filed against Owner Operator under the Lease Agreement, such action shall
only require Required Consent;

(iii) approve any (A) Capital Budget, Annual Budget, In-Service Budget,
Post-Lease Annual Budget or Post-Lease In-Service Budget; provided that the
amounts set forth in the definition of “Capital Budget” shall be deemed approved
by the Board of Managers, (B) except to the extent constituting an Emergency
Expenditure, any amendment, supplement or modification to the Capital Budget,
the In-Service Budget or subject in each case to the Permitted Variance Amount,
any approved Post-Lease In-Service Budget, Annual Budget or Post-Lease Annual
Budget, or (C) Emergency Expenditure (i) before the termination of the Lease
Agreement in excess of $1,000,000 and (ii) after the termination of the Lease
Agreement in excess of $10,000,000 that requires a Required Contribution and is
not required under the C&O Agreement;

(iv) enter into, modify, amend, terminate or replace any Affiliate Contract or
any of the Project Agreements;

(v) approve any Major Cost Overrun Capital Call, as further described in
Section 6.2;

(vii) change the name of the Company;

(viii) approve of the FERC Authorization and any other material filings
regarding the Company with any state or federal regulatory agency, including
FERC or other regulatory authority; provided, that any such action related to an
early termination of the Lease without at least twelve months’ prior notice
shall only require Required Consent;

(ix) approve or enter into any contract, not otherwise approved and included in
the In-Service Budget or the Annual Budget, as to which the expected total cost
of performing such contract or revenue expected in the ordinary course exceeds
$1,000,000 per annum or $10,000,000 over the life of the contract;

(x) determine the Fair Market Value of any property or services contributed by a
Member to the Company;

(xi) agree, through the Tax Matters Member on behalf of the Company, to any
extension of the statute of limitations for making assessments, as further
described in Section 9.3(d);

(xii) approve the Company Insurance under Section 3.16;

 

20



--------------------------------------------------------------------------------

(xiii) replace or approve the Managing Member;

(xiv) select a replacement auditor under Section 4.2; and

(xv) approve additional Pre-Effective Date Expenditures as Equalization Expenses
under Section 7.1(a)(iii).

(b) Neither the Company nor the Board of Managers shall cause the Company to
take any of the following actions without first having obtained Unanimous
Consent (each, a “Unanimous Consent Decision”):

(i) sell, exchange, transfer, lease, dispose, surrender or abandon all or
substantially all of the assets of the Company;

(ii) except as otherwise provided in Section 8.5 and Section 10.2, make any
distributions to the Members of cash or otherwise;

(iii) merge or consolidate the Company with any other Person or enter into any
business combination with any other Person;

(iv) form any Subsidiary of the Company;

(v) issue or sell any equity or profits interest in the Company or repurchase
any Company Interests, or admit new Members as a result of any such sale or
issuance;

(vi) acquire an equity interest in any other Person;

(vii) except for the initial certified public accountants in Section 4.2, select
the Company’s independent certified public accountants;

(viii) except to the extent attributable to any indebtedness approved by the
Board of Managers pursuant to Section 3.11(b)(x), and subject to
Section 3.10(b), grant any Liens on, or otherwise encumber, any assets of the
Company other than in the ordinary course of business by operation of law
(including mechanics’ and other statutory Liens);

(ix) lend money (other than customary trade debt and accounts receivable) to,
enter into any agreement guaranteeing the obligations of any Person or Member or
create any arrangement permitting either of the foregoing;

(x) except for trade payables incurred by the Company and de minimis obligations
incurred in the ordinary course of business (but excluding indebtedness for
borrowed funds), incur or refinance any indebtedness, create arrangements
permitting such incurrence or otherwise incur or refinance or early prepayment
of, any indebtedness;

(xi) cause the Company to voluntarily declare bankruptcy, or file a petition or
otherwise seek protection under any federal or state bankruptcy, insolvency or
reorganization Law;

(xii) subject to Section 3.10(b), amend this Agreement, except in accordance
with Section 11.8;

(xiii) hire any employee of the Company (or any Subsidiary of the Company);

 

21



--------------------------------------------------------------------------------

(xiv) replace the Chairman of the Board by designating a Manager appointed by a
Member (other than the Managing Member) to act as the Chairman of the Board.

(xv) convert the Company from a limited liability company to any other entity
type;

(xvi) amend the Certificate;

(xvii) register any equity or debt securities of the Company or any of its
Subsidiaries under United States federal or foreign securities Laws or any
public offering of equity or debt securities of the Company or any of its
Subsidiaries;

(xviii) purchase all of a Delinquent Member’s Company Interest pursuant to
Section 7.1(b)(ii);

(xix) enter into any line of business other than the Business or otherwise amend
or change the definition of “Business”;

(xx) the matters set forth in the definition of “Capital Contribution” and
Sections 3.1(b), 7.1(a) and 10.1(a) requiring a Unanimous Consent Decision; and

(xxi) exercise any termination right under the C&O Agreement.

Section 3.12 Project Agreements.

(a) During the term of the Project Agreements, the terms of the joint ownership
and development of the Project will be determined by multiple agreements between
the Company and Owner Operator (the “Project Agreements”). The Company’s
execution, delivery and performance of such Project Agreements, and any actions
taken with respect to such Project Agreements on behalf of the Company prior to
the date hereof, are hereby, in all respects, confirmed, adopted, authorized and
approved. Without limiting the ability of either the Company or the Board to
exercise its rights, authority and discretion hereunder, it is contemplated that
the Project Agreements will include:

(b) a construction and ownership agreement, the form of which is attached hereto
as Annex C, to be dated on or about February 14, 2014 (“C&O Agreement”) with
Owner Operator, pursuant to which Owner Operator will construct, and Owner
Operator and the Company will jointly own and develop, the Project, as more
particularly described in the C&O Agreement;

(c) an operations and maintenance agreement to be dated on or about February 14,
2014 (“O&M Agreement”) with Owner Operator pursuant to which Owner Operator will
provide operation and maintenance services for the Project, as more particularly
described in the O&M Agreement;

(d) a lease agreement to be dated on or about February 14, 2014 (“Lease
Agreement”) with Owner Operator pursuant to which the Company shall lease its
undivided joint ownership interest in the Project to Owner Operator, as more
particularly described in the Lease Agreement; and

(e) a memorandum of understanding to be dated on or about February 14, 2014 (the
“MOU Agreement”) with Owner Operator pursuant to which Owner Operator will
conduct a supplemental open season for its Atlantic Sunrise Project, the result
of which may reduce the Company Original Capital Estimate.

 

22



--------------------------------------------------------------------------------

Section 3.13 Budgets.

(a) Subject and pursuant to Section 3.11(a)(iii) (if applicable), for each
Fiscal Year, except as otherwise set forth in this Agreement, the Capital
Budget, In-Service Budget and Annual Budget shall be prepared by the Managing
Member and approved or disapproved by the Board of Managers in the following
manner:

(i) As soon as reasonably practicable after the Effective Date, the Managing
Member shall deliver to the Board of Managers the Capital Budget which includes
the amounts set forth in the definition of “Capital Budget” and any additional
costs, expenses and capital expenditures that the Managing Member reasonably
anticipates will be incurred by or on behalf of the Company with respect to the
Project (without regard for any Project Opportunity) prior to the In-Service
Date. No later than the date that is 30 days prior to the date that the Managing
Member reasonably anticipates that the Project will be commissioned and placed
in-service (the “Anticipated In-Service Date”), the Managing Member shall
prepare and cause the Chairman of the Board to deliver to the Board of Managers,
a budget (the “In-Service Budget”) that covers all revenues, costs, expenses and
capital expenditures (including any remaining capital costs and expenses
associated with the Project (without regard to any possible Project Opportunity)
that the Managing Member reasonably anticipates will be received or incurred by
or on behalf of the Company with respect to the Project (without regard to any
Project Opportunity) or otherwise during (A) the remainder of the applicable
Fiscal Year (if the Anticipated In-Service Date occurs prior to the end of the
sixth month following the start of such Fiscal Year) or (B) the remainder of the
applicable Fiscal Year and the immediately following Fiscal Year (if the
Anticipated In-Service Date occurs more than six months following the start of
such Fiscal Year). The Members acknowledge and agree that the Capital Budget,
together with the In-Service Budget, shall serve as a template for all of the
Company’s future Annual Budgets.

(ii) At least 90 days prior to the end of the last Fiscal Year covered by the
In-Service Budget and, subject to Section 3.13(b), of each Fiscal Year
thereafter, the Managing Member shall prepare and submit for the approval of the
Board of Managers a budget for the Company’s activities for the following Fiscal
Year (the “Annual Budget”), which Annual Budget shall (A) set forth the
estimated revenues, costs, expenses and capital expenditures, (B) include the
estimated total amount of all other costs, expenses and fees (other than those
described in clause (A)) to be paid pursuant to the C&O Agreement, O&M Agreement
and the Lease Agreement in the following Fiscal Year and (C) include amounts
necessary with respect to any other expenditures that the Managing Member
anticipates will be required to be made by the Company during such Fiscal Year.

(iii) The Managers shall use reasonable efforts to resolve any disagreements and
approve or disapprove (A) the In-Service Budget no later than 15 days prior to
the Anticipated In-Service Date and (B) an Annual Budget no later than 30 days
prior to the beginning of the next succeeding Fiscal Year. If the Board of
Managers is unable to resolve any disagreement regarding the In-Service Budget
or an Annual Budget by the date specified in the immediately preceding sentence,
then (1) the Managers shall attempt to resolve such disagreement pursuant to
Section 3.14 prior to the Anticipated In-Service Date or the beginning of such
Fiscal Year, as applicable, (2) the undisputed items of the In-Service Budget or
the Annual Budget, as applicable, shall be considered approved and (3) until the
Managers resolve any such dispute, the Managers shall be deemed to have approved
(a) an In-Service Budget consistent with the In-Service Budget presented by the
Managing Member or (b) an Annual Budget that includes the amounts included in
the immediately preceding Fiscal Year’s In-Service Budget or Annual Budget
(adjusted upward by an amount equal to the amounts necessary to cover all
amounts required to be paid by the Company under the Project Agreements, and an
amount equal to 3% of the total amount unrelated to the Project Agreements of
the preceding Fiscal Year’s In-Service Budget or Annual Budget plus, to the
extent any disputed items were not included in the immediately preceding Fiscal
Year’s In-

 

23



--------------------------------------------------------------------------------

Service Budget or Annual Budget, the minimum amount with respect to such items
that the Managing Member believes (in its reasonable discretion) to be necessary
to meet the Company’s prior commitments and obligations or to conduct and
maintain the Company’s operations and properties (including the Project or any
expansion thereof constituting a Project Opportunity) in a safe and efficient
manner in accordance with industry practice. Upon the resolution of any disputed
items by the Members, the In-Service Budget or the Annual Budget, as applicable,
relating to such disputed item shall be considered approved by the Board of
Managers and such In-Service Budget or Annual Budget, as applicable, shall be
amended to include the applicable item as resolved.

(iv) If, during the period covered by the Capital Budget or an approved
In-Service Budget or Annual Budget, the Managing Member determines that an
adjustment to any of the estimated costs set forth in such Capital Budget,
In-Service Budget or Annual Budget is necessary or appropriate, then the
Managing Member shall submit to the Board of Managers for approval an amendment
to the Capital Budget, In-Service Budget or Annual Budget with respect thereto.
The Board of Managers shall approve by Super Majority Consent or reject such
amended Capital Budget, In-Service Budget or Annual Budget within fifteen
(15) days after its receipt thereof.

(b) Subject and pursuant to Section 3.11(a)(iii) (if applicable), for each
Fiscal Year following the termination of the Lease Agreement, except as
otherwise set forth in this Agreement, the Post-Lease In-Service Budget and
Post-Lease Annual Budget shall be prepared by the Managing Member and approved
or disapproved by the Board of Managers in the following manner:

(i) No later than the date that is 90 days prior to the date that the Managing
Member reasonably anticipates that the Lease Agreement will be terminated (the
“Anticipated Lease Termination Date”), the Managing Member shall prepare and
cause the Chairman of the Board to deliver to the Board of Managers, a budget
(the “Post-Lease In-Service Budget”) that covers all revenues, costs, expenses
and capital expenditures (including any remaining capital costs and expenses
associated with the Project (without regard to any possible Project Opportunity)
that the Managing Member reasonably anticipates will be received or incurred by
or on behalf of the Company with respect to the Project (without regard to any
Project Opportunity) or otherwise during (A) the remainder of the applicable
Fiscal Year (if the Anticipated Lease Termination Date occurs prior to the end
of the sixth month following the start of such Fiscal Year) or (B) the remainder
of the applicable Fiscal Year and the immediately following Fiscal Year (if the
Anticipated Lease Termination Date occurs more than six months following the
start of such Fiscal Year). The Members acknowledge and agree that, following
the termination of the Lease Agreement, the Post-Lease In-Service Budget, shall
serve as a template for all of the Company’s future Post-Lease Annual Budgets.

(ii) At least 90 days prior to the end of the last Fiscal Year covered by the
Post-Lease In-Service Budget and of each Fiscal Year thereafter, the Managing
Member shall prepare and submit for the approval of the Board of Managers a
budget for the Company’s activities for the following Fiscal Year (the
“Post-Lease Annual Budget”), which Post-Lease Annual Budget shall (A) set forth
the estimated revenues, costs, expenses and capital expenditures, (B) include
the estimated total amount of all other costs, expenses and fees (other than
those described in clause (A)) to be paid pursuant to the C&O Agreement, the O&M
Agreement and any other applicable Post-Lease Project Agreement in the following
Fiscal Year and (C) include amounts necessary with respect to any other
expenditures that the Managing Member anticipates will be required to be made by
the Company during such Fiscal Year.

(iii) The Managers shall use reasonable efforts to resolve any disagreements and
approve or disapprove (A) the Post-Lease In-Service Budget no later than 55 days
prior to the Anticipated Lease Termination Date and (B) a Post-Lease Annual
Budget no later than 55 days prior to the beginning of the next succeeding
Fiscal Year. If the Board of Managers is unable to resolve any disagreement

 

24



--------------------------------------------------------------------------------

regarding the Post-Lease In-Service Budget or a Post-Lease Annual Budget by the
date specified in the immediately preceding sentence, then (1) the Managers
shall attempt to resolve such disagreement pursuant to Section 3.14 prior to the
Anticipated Lease Termination Date or the beginning of such Fiscal Year, as
applicable, (2) the undisputed items of the Post-Lease In-Service Budget or the
Post-Lease Annual Budget, as applicable, shall be considered approved and
(3) until the Managers resolve any such dispute, the Managers shall be deemed to
have approved (a) a Post-Lease In-Service Budget consistent with the Post-Lease
In-Service Budget presented by the Managing Member or (b) a Post-Lease Annual
Budget that includes the amounts included in the immediately preceding Fiscal
Year’s Post-Lease In-Service Budget or Post-Lease Annual Budget (adjusted upward
by an amount equal to the amounts necessary to cover all amounts required to be
paid by the Company under the C&O Agreement, the O&M Agreement and any other
applicable Post-Lease Project Agreements, and an amount equal to 3% of the total
amount unrelated to the applicable Post-Lease Project Agreements of the
preceding Fiscal Year’s Post-Lease In-Service Budget or Post-Lease Annual Budget
plus, to the extent any disputed items were not included in the immediately
preceding Fiscal Year’s Post-Lease In-Service Budget or Post-Lease Annual
Budget, the minimum amount with respect to such items that the Managing Member
believes (in its reasonable discretion) to be necessary to meet the Company’s
prior commitments and obligations or to conduct and maintain the Company’s
operations and properties (including the Project or any expansion thereof
constituting a Project Opportunity) in a safe and efficient manner in accordance
with industry practice. Upon the resolution of any disputed items by the
Members, the Post-Lease In-Service Budget or the Post-Lease Annual Budget, as
applicable, relating to such disputed item shall be considered approved by the
Board of Managers and such Post-Lease In-Service Budget or Post-Lease Annual
Budget, as applicable, shall be amended to include the applicable item as
resolved.

(iv) If, during the period covered by approved Post-Lease In-Service Budget or
Post-Lease Annual Budget, the Managing Member determines that an adjustment to
any of the estimated costs set forth in such Post-Lease In-Service Budget or
Post-Lease Annual Budget is necessary or appropriate, then the Managing Member
shall submit to the Board of Managers for approval an amendment to the
Post-Lease In-Service Budget or Post-Lease Annual Budget with respect thereto.
The Board of Managers shall approve by Super Majority Consent or reject such
amended Post-Lease In-Service Budget or Post-Lease Annual Budget within fifteen
(15) days after its receipt thereof.

Section 3.14 Deadlocks.

(a) Failure to Approve Actions Requiring Approval by Board of Managers. If the
Board of Managers has disagreed regarding any action when properly submitted to
it for a vote such that the required vote is not satisfied (a “Business
Dispute”), then the Managers will consult and negotiate with each other in good
faith to find a solution that would be approved by the Board of Managers. If the
Managers do not reach such a solution within 10 Business Days from the date the
disagreement occurred, then any Member may give written notice to the other
Members that the Board of Managers’ failure to approve such action will, in such
Member’s judgment, adversely affect the Company (a “Dispute Notice”).

(b) Consideration by Member Executives. Within five Business Days after the
delivery of the Dispute Notice, the Business Dispute will be referred by the
Managers to the chief executive officer or other senior executive officer of the
Parent of each Member (each, a “Parent Executive”) in an attempt to reach
resolution. The Parent Executives will consult and negotiate with each other in
good faith and, if they are unable to agree within thirty days of the date of
delivery of the Dispute Notice, then they will adjourn such attempts for a
further period of five Business Days during which the Parent Executives will not
be obligated to consult with each other. On the first Business Day following
such period, the Parent Executives may consult with each other again in an
effort to resolve the Business Dispute. If the Parent Executives are unable to
resolve the Business Dispute within ten Business Days following such period,
then the action shall be considered not approved by the Board of Managers.

 

25



--------------------------------------------------------------------------------

Section 3.15 Limitation of Liability; Indemnification.

(a) Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE MEMBERS AND THE COMPANY EXPRESSLY AGREE THAT THE MANAGING MEMBER
SHALL NOT BE LIABLE TO THE NON-MANAGING MEMBER INDEMNIFIED PARTIES, NO
NON-MANAGING MEMBER SHALL BE LIABLE TO THE MANAGING MEMBER INDEMNIFIED PARTIES
AND THE COMPANY SHALL NOT BE LIABLE TO ANY PERSON (INCLUDING THE NON-MANAGING
MEMBER INDEMNIFIED PARTIES AND THE MANAGING MEMBER INDEMNIFIED PARTIES), FOR ANY
EXEMPLARY, PUNITIVE, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES OR
LOST PROFITS; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT APPLY
TO DAMAGES PAYABLE WITH RESPECT TO THIRD PARTY CLAIMS FOR WHICH A MEMBER OR THE
COMPANY IS OBLIGATED TO PROVIDE INDEMNIFICATION PURSUANT TO THIS SECTION 3.15.

(b) Indemnification Obligations of the Company. Subject to Section 3.15(a), the
Company shall INDEMNIFY, PROTECT, DEFEND, RELEASE and HOLD HARMLESS the Members
and the directors, officers, directors, stockholders, partners, members,
managers, employees, affiliates, representatives or agents of any Member or of
any Member’s Affiliates (individually, a “Covered Person” and collectively the
“Covered Persons”) from and against any and all Claims suffered by such Covered
Person, as a result of, caused by or arising out of such Covered Person’s being
(or being threatened to be made) a party to, or involved in, any threatened,
pending or completed Action, or any appeal of any Action or any inquiry or
investigation that could lead to any Action, by reason of the fact that he, she
or it is a Covered Person or which relates to or arises out of the Company or
its property, business or affairs. A Covered Person shall not be entitled to
indemnification under this Section 3.15(b) with respect to (i) any Claim with
respect to which such Covered Person has engaged in fraud, willful misconduct,
bad faith or gross negligence or (ii) any Claim initiated by such Covered Person
unless such Claim (A) was brought to enforce such Covered Person’s rights to
indemnification hereunder or (B) was authorized or consented to by the Board of
Directors. The Company may (but shall have no obligation to) advance expenses
to, and reimburse the expenses of, any Person to which the Company owes any
defense or indemnity obligation pursuant to this Section 3.15(b). If a Covered
Person directly or indirectly receives any amount under any insurance coverage
(other than self insurance) with respect to such Claim (collectively,
“Recoverable Amounts”) after the Company has indemnified the Covered Person for
such Claim and paid the full amount that it is required to pay under this
Section 3.15(b), then the Covered Person shall promptly pay the Company all such
Recoverable Amounts up to the amount paid to such Covered Person by the Company
under this Section 3.15(b). By way of example: (1) if the Covered Person was
paid $1 million by the Company and ultimately received $1.5 million in
Recoverable Amounts, the Covered Person would owe the Company $1 million; and
(2) if the Covered Person was paid $1 million by the Company and received
$500,000, the Covered Person would owe the Company $500,000.

(c) Indemnification Obligations of Each Member. Subject to Section 3.15(a), each
Member shall INDEMNIFY, PROTECT, DEFEND, RELEASE AND HOLD HARMLESS the other
Members and the other Covered Persons from and against all Claims suffered by
such Person, as a result of, caused by or arising out of such Covered Person’s
being (or being threatened to be made) a party to, or involved in, any
threatened, pending, or completed Action, or any appeal of any Action or any
inquiry or investigation that could lead to any Action to the extent such Action
relates to or arises out of the indemnifying Member’s fraud, willful misconduct,
bad faith or gross negligence, as determined by a court of competent
jurisdiction.

 

26



--------------------------------------------------------------------------------

Section 3.16 Insurance. The Managing Member shall propose for approval of the
Board of Managers by Super Majority Consent, and upon such approval, shall
obtain and maintain (or cause to be obtained and maintained) on behalf or in the
name of the Company, insurance coverage for the Project (and any other assets or
properties of the Company) and the Company that it determines is necessary or
appropriate in connection with the conduct of the Business (the “Company
Insurance”). Each Member will obtain and maintain (or cause one of its
Affiliates to obtain and maintain) insurance covering its respective officers,
Managers and employees arising from their actions as members of the Board of
Managers or otherwise on behalf of the Company. The allocated costs of any
Company Insurance approved by the Board, including applicable deductibles and
self-insured retentions, obtained and maintained on behalf of the Company by the
Managing Member’s making available for the benefit of the Company the insurance
of any of its Affiliates, shall be reimbursed to the Managing Member by the
Company.

Section 3.17 Affiliate Contracts; Matters Involving Affiliates. The Members
acknowledge that the Company may from time to time enter into Affiliate
Contracts in accordance with the terms and provisions of this Agreement. In the
case of any decision with respect to any Action involving the Company as a party
to which a Member, or an Affiliate of a Member, is a party, such decision shall
be reviewed and subject to approval by only the Managers appointed by any
Members that are not (and whose Affiliates are not) a party.

Section 3.18 Voting Rights During Default. Notwithstanding anything to the
contrary set forth herein (including, for the avoidance of doubt, the
definitions of Required Consent, Super Majority Consent and Unanimous Consent
and the provisions of Section 3.11), while a Member is in Default, such Member
shall not be permitted to consent to, vote (directly or through its Managers) or
otherwise participate in or make any decisions with respect to any action (or
inaction) to be taken by (or on behalf of) the Company, and the other Members
shall have the sole right to consent to, vote (directly or through their
respective Managers) and otherwise participate in or make any decisions with
respect to such action (or inaction) to be taken by (or on behalf of) the
Company.

ARTICLE IV

BOOKS AND RECORDS; REPORTS AND

INFORMATION AND ACCOUNTS

Section 4.1 Maintenance of Books and Records. The Managing Member shall cause
the Company to keep records and books of account (including those required by
the Act) and all transactions and other matters relative to the Company’s
business as are usually entered into records and books of account maintained by
Persons engaged in business of like character shall be entered therein. The
Managing Member shall cause the Company to maintain the books and records in
accordance with GAAP.

Section 4.2 Auditors; Company Reports; Annual Financial Statements.

(a) Auditors. The auditors of the Company shall be Deloitte & Touche LLP, or if
Managing Member proposes to change auditors, a nationally recognized accounting
firm selected by the Board of Managers.

 

27



--------------------------------------------------------------------------------

(b) Company Reports.

(i) Each Member and its respective representatives shall be entitled to
reasonable access, during regular business hours and upon reasonable advance
notice, to the corporate books and records and properties of the Company and its
Subsidiaries, for any reasonable purpose, including in order to conduct any
investigation or audit of the business, financial position and financial
statements of any such entity; provided that nothing herein shall authorize
access to classified or controlled unclassified information, except as required
by applicable Law.

(ii) The Managing Member shall cause the Company to prepare and supply to each
Member, not later than 60 days after the end of each fiscal quarter, with
unaudited financial statements of the Company and each of its Subsidiaries on a
consolidated basis, including a balance sheet, a statement of income, a
statement of cash flows and a statement of each Member’s Capital Account. Within
90 days after the end of a Fiscal Year, the Board of Managers shall prepare and
deliver to each Member a statement of income and a statement of cash flows for
such year, a balance sheet and a statement of each Member’s Capital Account as
of the end of such year provided, however, upon the written request of one or
more Members at least 60 days prior to the applicable Fiscal Year end, which
request shall be a standing request effective for subsequent Fiscal Years unless
and until revoked by the requesting Member, the Board of Managers shall prepare
and deliver to the requesting Member(s) within 45 days after the end of each
such Fiscal Year the foregoing information.

(c) Annual Financial Statements.

(i) The Managing Member shall cause the Company to prepare annual financial
statements for the Company and its Subsidiaries on a consolidated basis shall be
prepared in accordance with GAAP, which annual financial statements shall be
subject to an audit by the auditors of the Company.

(ii) The Board of Managers shall use reasonable best efforts to ensure that the
auditors will issue their reports on the annual financial statements of the
Company and its Subsidiaries by the date that is 120 days after the end of the
applicable prior Fiscal Year; provided, however, upon the written request of one
or more Members at least 60 days prior to the applicable Fiscal Year end, which
request shall be a standing request effective for subsequent Fiscal Years unless
and until revoked by the requesting Member, the Board of Managers shall prepare
and deliver to the requesting Member(s) within 65 days after the end of each
such Fiscal Year the audited report.

(d) Reports from Owner Operator. The Managing Member shall use commercially
reasonable efforts to deliver a copy of any material notice or report received
from Owner Operator under any of the Project Agreements to all other Members
within seven Business Days of receiving such notice or report.

Section 4.3 Confidentiality.

(a) The Members acknowledge that, from time to time, they may receive
information from or regarding any other Member or its Affiliates or their
respective customers in the nature of trade secrets or secret or proprietary
information or information that is otherwise confidential, the release of which
may be damaging to such other Member, its Affiliates or Persons with which they
do business. Each Member shall hold in strict confidence, and shall not use, any
such information it receives for the period equal to two years after the later
to occur of (i) the In-Service Date and (ii) the date on which it is no longer a
Member, and during such period, may not disclose such information to any Person
other than (i) such Member’s Affiliates and such Member’s and its Affiliates’
employees, officers, directors, agents and, to

 

28



--------------------------------------------------------------------------------

the extent the following Persons have a need to know such information, advisors
(including attorneys, accountants, consultants, financial advisors, financing
entities, bankers and other capital providers), (ii) the Managers and (iii) any
other Member.

(b) The restrictions in Section 4.3(a) shall not apply to:

(i) information that enters the public domain otherwise than by breach of this
Agreement;

(ii) information already in the possession of a Member or any of its Affiliates
before disclosure to it pursuant to this Agreement, which was not acquired
directly or indirectly from the Company or any other Member or any of its
Affiliates and which is, to the best of such Member’s knowledge, not the subject
of a confidentiality agreement in favor of the Member (or its Affiliate) that
was the source of such information;

(iii) information lawfully obtained from a third party that is, to the best of
such Member’s knowledge, permitted to disclose such information;

(iv) information developed or created by a Member or any of its Affiliates
(other than the Company or its Subsidiaries) independent of this Agreement;

(v) information required to be disclosed by a Member or any of its Affiliates to
a third party contemplating purchasing the Company Interest of, or any direct or
indirect interest in, such Member in order to permit such third party to decide
whether or not to proceed with the purchase and what price to offer; provided,
that such third party shall have, prior to any such disclosure, entered into a
written confidentiality agreement with such Member or its Affiliate on terms no
less strict than the terms of this Section 4.3;

(vi) information requested by any Governmental Entity entitled by Law to require
the same; provided that prior to such disclosure, if practicable and legally
permissible, the disclosing Member shall notify in writing the Member on whose
behalf the information was disclosed that such request has been made; and,
provided, further that the Member or its Affiliate seeking to rely on an
exemption contained in this Section 4.3(b)(vi) shall provide such evidence as
the owner of such information (where the identity of such owner can be
reasonably determined) may reasonably require to prove that the information
sought to be exempted falls within the relevant category; and

(vii) information that a Member or its Affiliates must disclose under applicable
securities Laws or stock exchange regulations; provided, however, that prior to
such disclosure, if practicable, the disclosing Member shall notify in writing
the owner of such information (where the identity of such owner can be
reasonably determined) that the disclosing Member believes such disclosure is
required and, in any event, the disclosing Member may disclose only such portion
of the subject information as advised by its counsel that it is legally required
to disclose.

(c) The Members acknowledge and agree that, effective as of the Effective Date,
that certain Confidentiality Agreement, dated as of September 5, 2013, by and
between WGL Holdings, Inc. and Vega Energy Partners, Ltd. shall terminate and be
of no further force and effect (except as may be necessary to enforce any
obligations or liabilities arising thereunder prior to the Effective Date)
without any further action by any such Member party to such agreement or any
other Person.

Section 4.4 Publicity. No Member will issue or make, or permit any agent or
Affiliate of it to issue or make, any public statements or other public
disclosures with respect to this Agreement or any of

 

29



--------------------------------------------------------------------------------

the activities contemplated hereby (any such release, statement or disclosure, a
“Press Release”) without first receiving the prior written consent (which can be
by electronic mail and which shall not be unreasonably withheld, conditioned or
delayed) of each other Member, except such prior written consent shall not be
required if such Press Release is deemed in good faith by the releasing or
disclosing Member to be required by applicable Law or under the rules and
regulations of a recognized stock exchange on which any stock or equity
interests of such Member (or any of its Affiliates) are listed. Notwithstanding
the foregoing, no Press Release shall be issued by any Party or their Affiliates
prior to 5:00 p.m. (Eastern Standard Time) on February 20, 2014.

ARTICLE V

TRANSFERS OF A COMPANY INTEREST

Section 5.1 General Provisions. Any Transfer or Disposition of a Company
Interest of a Member may only be made in accordance with applicable Laws and the
remaining provisions of this Article V. Any purported Transfer or Disposition in
breach of the terms of this Agreement shall be null and void ab initio, and the
Company shall not recognize any such prohibited Transfer or Disposition.

Section 5.2 Additional Provisions.

(a) Except (i) as set forth in Section 5.3, (ii) a Transfer by Vega of all or a
portion of its Company Interest to WGL under the WGL Side Letter, or (iii) with
respect to any Transfer to a Parent or an Affiliate of a Member, notwithstanding
anything to the contrary contained herein, without receiving the prior written
consent of each other Member, no Member may effect a Transfer of its Company
Interest.

(b) A Company Interest of a Member shall not be Transferred except pursuant to
an applicable exemption from registration under the Securities Act and other
securities Laws.

(c) The Company may, in its reasonable discretion, charge a Transferring Member
the out-of-pocket expenses incurred by the Company in affecting any Transfer.

(d) No Transfer of a Company Interest of a Member shall effect a release of the
Transferring Member (or its applicable Affiliates) from any liabilities or
obligations to the Company or any other Members that accrued prior to the
Transfer effective date.

(e) A Member in Default shall not Transfer (and shall not permit a Transfer of)
all or any portion of its Company Interests (except as set forth in
Section 7.1(b) or as otherwise provided in this Agreement).

(f) Each Member shall use reasonable, good faith efforts to cooperate with any
Transferring Member or Transferee attempting to obtain, and to assist in timely
obtaining, any consent or approval of a Governmental Entity required with
respect to any Transfer permitted pursuant to the terms of this Article V;
provided, that no Member shall be required to incur any out-of-pocket costs or
expenses or additional liability in connection with such cooperation and
assistance that the Transferring Member does not agree to reimburse.

(g) The Company shall not recognize for any purpose any purported Transfer of a
Company Interest unless and until (i) the foregoing provisions of this Article V
have been satisfied with respect to such Transfer, (ii) the Company has received
the C&O Credit Support required for the Transferred Company Interests pursuant
to the terms of the C&O Agreement and (iii) the Company has received a document
in a form reasonably acceptable to the Company executed by both the Transferring
Member

 

30



--------------------------------------------------------------------------------

and the Transferee that (A) includes the notice address of the Transferee and
such Person’s agreement to be legally bound by this Agreement with respect to
the Company Interest Transferred to it, (B) contains a representation and
warranty that the Transfer was made in accordance with all Laws (including state
and federal securities Laws) and the terms and conditions of this Agreement and
the terms and conditions of the C&O Agreement and (C) includes its
representation and warranty that the representations and warranties in
Section 2.11(c) are true and correct with respect to such Transferee. Each
Transfer complying with the provisions of this Article V shall be effective
against the Company as of the first Business Day of the month immediately
succeeding the month in which all such provisions have been satisfied or as of
the first Business Day of the month, except a Transfer by Vega of all or a
portion of its Company Interest to WGL under the WGL Side Letter, which shall be
effective on the earlier of (i) the first Business Day of the month immediately
succeeding the month in which all such provisions have been satisfied or
(ii) the Assigned Interest Closing Date (as defined in the WGL Side Letter), if
all such provisions have been satisfied as of such day, it being understood and
agreed by the Members that until such time (x) the Transferee in any Transfer
shall have no right to exercise any of the powers, rights and privileges of a
Member hereunder, (y) the Member who attempted to Transfer all or any part of
its Company Interest to a Transferee shall retain all powers, rights and
privileges as a Member hereunder with respect to such Company Interest and shall
remain liable for all obligations and duties as a Member with respect to such
Company Interest and (z) any payment by the Company to the Transferring Member
shall acquit the Company and the Members of all liability to any other Persons
who may be interested in such payment by reason of a Transfer by such Member.

(h) Notwithstanding anything to the contrary in this Article V, any Transfer and
any other event constituting a Disposition shall also be subject to and must
comply with the transfer restrictions contained in the C&O Agreement, and for
the avoidance of doubt, a breach of such restrictions constitutes a Default of
the Member under this Agreement. On an annual basis, the Managing Member shall
request of each Member and each Member shall, within ten Business Days of
receipt of such request, represent and warrant that it is in compliance with
this Section 5.2(h); for the avoidance of doubt, failure to so represent and
warrant constitutes a Default under this Agreement.

Section 5.3 Right of First Offer. Except as specifically provided in
Section 5.2(a), or with respect to any Transfer to the Parent or an Affiliate of
a Member, if at any time a Member (a “Selling Member”) desires to Transfer all
or any portion of its Company Interest (the “Offered Interest”), it shall
provide written notice of its intention to make such a Transfer to the other
Members (the “Non-Selling Members”) and shall make an irrevocable and
unconditional offer (a “ROFO Offer”) to sell the Offered Interest to the
Non-Selling Members on a pro rata basis based on their respective Percentage
Interest (without giving effect to the Selling Member’s Percentage Interest) at
the price and on the terms set forth in the ROFO Offer. Upon receipt of a ROFO
Offer, any of the Non-Selling Members may, in their sole discretion, accept the
ROFO Offer by delivering written notice (a “ROFO Acceptance Notice”) to the
Selling Member and the other Non-Selling Members within thirty (30) days of
receipt of the ROFO Offer (the “ROFO Deadline”). If any Non-Selling Member fails
to accept the ROFO Offer but other Non-Selling Member(s) have delivered a ROFO
Acceptance Notice, then the Non-Selling Member(s) who have delivered a ROFO
Acceptance Notice shall (i) be obligated to accept the ROFO Offer and acquire
such Non-Selling Member’s Percentage Interest in the Offered Interest on a pro
rata basis based on its or their respective Percentage Interest (without giving
effect to the Percentage Interest of the declining Non-Selling Member(s) or the
Selling Member’s Percentage Interest) or (ii) withdraw its ROFO Acceptance
Notice within one (1) Business Day after the ROFO Deadline. If any Non-Selling
Member so accepts the ROFO Offer, then the closing of the Transfer of the
Offered Interest must occur within sixty (60) days (as such time period may be
extended to obtain any required approval, consent or authorization of a
Governmental Entity) following the date of the ROFO Deadline. If none of the
Non-Selling Members accept the ROFO Offer by the ROFO Deadline, then the Selling
Member will have the right, for a period of [*****] days thereafter to Transfer
the Offered Interest to a third party transferee at a price and on

 

31



--------------------------------------------------------------------------------

terms no less favorable than the price and terms set forth in the ROFO Offer;
provided that the Selling Member first complies with any right of first offer in
favor of Owner Operator required under the C&O Agreement (which compliance may
occur simultaneously to the procedure outlined in this Section 5.3). If such
Transfer is not consummated within such period or the Selling Member wishes to
Transfer the Offered Interest to a to a third party transferee at a price or on
terms less favorable to such Selling Member than the price and terms set forth
in the ROFO Offer, then any such subsequent Transfer by the Selling Member must
again be subject to the right of first offer as set forth in this Section 5.3.

ARTICLE VI

PROJECT OPPORTUNITIES; MAJOR COST OVERRUN CAPITAL CALLS

Section 6.1 C&O Opportunities. The following provisions shall constitute the
exclusive procedure by which Project Opportunities, ROFO Offers (as defined in
the C&O Agreement) by Transco under the C&O Agreement and Meade purchase options
under the C&O Agreement (individually and collectively, the “C&O Opportunities”)
may be considered and approved by the Company:

(a) Promptly following the notification by Owner Operator of a proposed C&O
Opportunity, the Managing Member shall notify each Member of the nature of such
proposed C&O Opportunity and any amendments to the In-Service Budget, Post-Lease
In-Service Budget, Annual Budget or Post-Lease Annual Budget that the Managing
Member anticipates will be necessary or appropriate in connection with such C&O
Opportunity, and at a special meeting of the Board of Managers specially called
by the Managing Member proposing such C&O Opportunity, in accordance with
Section 3.3 or through a written consent in accordance with the provisions of
Section 3.4, the Board of Managers shall consider the pursuit by the Company of
such C&O Opportunity.

(b) If the Board of Managers approves the pursuit of such C&O Opportunity by
Required Consent (an “Approved Project”), then (i) the Board of Managers shall
cause (A) the Managing Member to proceed with the development of such C&O
Opportunity in accordance with and on the terms so approved by the Board of
Managers and (B) the Company to fund such Approved Project, (ii) the then
In-Service Budget, Post-Lease In-Service Budget, Annual Budget or Post-Lease
Annual Budget shall be amended to reflect the amendments and modification
thereto approved by the Board of Managers in connection with such approval of
the Approved Project and (iii) subject to the provisions of Section 6.1(c) each
of the Members who approved the Approved Project (each a “Funding Member”) shall
be responsible to fund their respective amount of all costs and obligations
arising with respect to such C&O Opportunity on a pro rata basis based on their
respective Percentage Interest (without giving effect to the Percentage Interest
of any Non-Funding Member) and agrees to contribute such amount to the Company
(within ten Business Days of any capital call issued by the Managing Member with
respect thereto, which capital call may be given via electronic mail);

(c) If the Board of Managers Designee of one or more Members vote against an
Approved Project (each a “Non-Funding Member”), then (i) any such Non-Funding
Member shall not be required to make any Capital Contribution to the Company
pursuant to Section 7.1 in connection with the such Approved Project and shall
not be considered to be in Default, and (ii) such Non-Funding Member’s
Percentage Interest shall, upon the contribution by the Funding Members of any
Capital Contribution required in connection with such Approved Project, be
reduced by multiplying it by a fraction (the “Dilution Ratio”), (A) the
numerator of which is the aggregate of all positive balances in the Members’
Capital Accounts, with such balances being determined immediately following
their adjustment pursuant to Section 7.2, and (B) the denominator of which is
the sum of (I) the amount set forth in such numerator and (II) the total of all
Capital Contributions that the Managing Member then estimates will be required
of all Funding Members in connection with such Approved Project (with the
Percentage Interests of such Funding Members being proportionately increased).
As soon as the actual amount of such Capital

 

32



--------------------------------------------------------------------------------

Contributions has been determined by the Managing Member, such Non-Funding
Member’s Percentage Interest shall be readjusted, using the Dilution Ratio
described in clause (ii) above, but, in the denominator, using the actual amount
of such Capital Contributions instead of any estimate.

Section 6.2 Major Cost Overrun Capital Calls. The following provisions shall
constitute the exclusive procedure by which decisions to send to Owner Operator
a notice of intent not to fund a Major Cost Overrun Capital Call may be
considered and approved by the Company:

(a) Immediately following the notification by Owner Operator of a Major Cost
Overrun Capital Call, the Managing Member shall notify each Member of (i) the
amount by which such Major Cost Overrun Capital Call, when added to the
aggregate amount of all previous Capital Calls, exceeds [*****]% of the Company
Original Capital Estimate and (ii) any amendments to the In-Service Budget,
Post-Lease In-Service Budget, Annual Budget or Post-Lease Annual Budget that the
Managing Member anticipates will be necessary or appropriate in connection with
such Major Cost Overrun Capital Call, and at a special meeting of the Board of
Managers specially called by the Managing Member, in accordance with Section 3.3
or through a written consent in accordance with the provisions of Section 3.4,
the Board of Managers shall consider the funding by the Company of such Major
Cost Overrun Capital Call.

(b) If the Board of Managers decides not to fund a Major Cost Overrun Capital
Call by Super Majority Consent, then the Company shall provide notice to Owner
Operator of its intent not to so fund, in compliance with the requirements of
Section 3.2(a) of the C&O Agreement. If the Board of Managers decides to fund a
Major Cost Overrun Capital Call by Super Majority Consent (an “Approved
Overage”), then (i) the Board of Managers shall cause the Company to fund such
Major Cost Overrun Capital Call, (ii) the then In-Service Budget, Post-Lease
In-Service Budget, Annual Budget or Post-Lease Annual Budget shall be amended to
reflect the amendments and modification thereto approved by the Board of
Managers in connection with such approval of the Approved Overage and
(iii) subject to the provisions of Section 6.2(c) each of the Members who
approved the Approved Overage (each an “Overage Funding Member”) shall be
responsible to fund their respective amount of all costs and obligations arising
with respect to such Major Cost Overrun Capital Call (including Capital Calls
arising after the Major Cost Overrun Capital Call under Section 2.6 of the C&O
Agreement to the extent such subsequent Major Cost Overrun Capital Call is
approved by the Overage Funding Members) on a pro rata basis based on their
Percentage Interest (without giving effect to the Percentage Interest of any
Overage Non-Funding Member) and agrees to contribute such amount to the Company
(within the earlier to occur of (i) ten Business Days of any capital call issued
by the Managing Member with respect thereto, and (ii) one Business Day prior to
the date such Capital Call is due pursuant to the terms of the C&O Agreement,
which capital call may be given via electronic mail); and

(c) If the Board of Managers Designee of one or more Members vote against an
Approved Overage (each an “Overage Non-Funding Member”), then (i) any such
Overage Non-Funding Member shall not be required to make any Capital
Contribution to the Company pursuant to Section 7.1 in connection with such
Approved Overage and shall not be considered to be in Default, and (ii) such
Overage Non-Funding Member’s Percentage Interest shall, upon the contribution by
the Overage Funding Members of the Capital Contributions required by such Major
Cost Overrun Capital Call and any subsequent Capital Calls arising after the
Major Cost Overrun Capital Call under Section 2.6 of the C&O Agreement which the
Overage Funding Members fund, be reduced by multiplying it by a fraction (the
“Overage Dilution Ratio”), (A) the numerator of which is the aggregate of all
positive balances in the Members’ Capital Accounts, with such balances being
determined immediately following their adjustment pursuant to Section 7.2, and
(B) the denominator of which is the sum of (I) the amount set forth in such
numerator and (II) the total of all Capital Contributions that Managing Member
then estimates will be required of all Overage Funding Members in connection
with such Approved Overage and all subsequent Capital Calls arising after the
Major Cost Overrun Capital Call under Section 2.6 of

 

33



--------------------------------------------------------------------------------

the C&O Agreement which the Overage Funding Members fund (with the Percentage
Interests of such Overage Funding Members being proportionately increased). As
soon as the actual amount of all Capital Calls funded by the Members has been
determined by the Managing Member, such Non-Funding Member’s Percentage Interest
shall be readjusted, using the Overage Dilution Ratio described in clause
(ii) above, but, in the denominator, using the actual amount of such Capital
Contributions instead of any estimate.

Section 6.3 Members in Default. The Members acknowledge and agree that, in
accordance with Section 3.18, a Member that is in Default shall not be permitted
to vote (directly or through its Managers) on any C&O Opportunity or Major Cost
Overrun Capital Call proposed (pursuant to the foregoing provisions of this
Article VI) and that if such C&O Opportunity or Major Cost Overrun Capital Call
is ultimately pursued by the Company pursuant to the foregoing provisions of
this Article VI, then the Percentage Interest of each such Member that is in
Default shall be diluted by the Dilution Ratio, as described in Section 6.1(c),
or Overage Dilution Ration, as described in Section 6.2(c), as applicable.

ARTICLE VII

CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

Section 7.1 Capital Contributions; Failure to Contribute.

(a) Capital Contributions.

(i) Except as set forth in this Section 7.1(a) and in Article V, no Member shall
be required to make any additional Capital Contribution without such Capital
Contribution first being approved by the Board of Managers by Unanimous Consent.

(ii) Subject to the provisions of Section 6.1(c) and Section 6.2(c), each Member
agrees to contribute to the Company (within six Business Days of any capital
call issued by the Managing Member with respect thereto, which capital call may
be given via electronic mail), its Percentage Interest of amounts necessary to
fund (A) the Capital Budget, In-Service Budget, Post-Lease In-Service Budget,
Annual Budget or Post-Lease Annual Budget, (B) without duplication and to the
extent not included in the Capital Budget, any Capital Contributions
attributable to the Project, and called under the C&O Agreement, in amounts up
to [*****]% of the Company Original Capital Estimate in effect as of the
Effective Date, (C) any Capital Contributions attributable to any Emergency,
(D) any Capital Contribution relating to an Equalization Expense required
pursuant to Section 7.1(a)(iii), and (E) any Capital Contributions required
pursuant to Section 7.1(b)(ii) (in each case, a “Required Contribution”) and
(F) in the case of the guaranty, letter of credit or escrow agreement required
under Section 6.7(e)(v) of the C&O Agreement, the required guaranty, letter of
credit or escrow agreement from or on behalf of each Member equal to such
Member’s Percentage Interest of the amount required to be provided under
Section 6.7(e)(v) of the C&O Agreement (in each case, the “C&O Credit Support”);
provided however, (i) prior to the date that is [*****] months following the
Effective Date (the “Vega Funding Date”), if Vega provides WGL at least four
Business Days’ notice prior to the date upon which funding for capital calls
issued by the Managing Member is required under this Section 7.1(a)(ii) then,
subject to the terms of the WGL Side Letter, WGL shall contribute to the Company
on behalf of Vega all amounts necessary to fund such requested portion of Vega’s
aggregate Required Contributions in excess of $[*****] and (ii) subject to the
terms of the WGL Side Letter, WGL shall provide the C&O Credit Support on behalf
of Vega from the Effective Date until the Vega Funding Date.

(iii) Set forth in Annex B are the amounts of Pre-Effective Date Expenditures
that have been incurred with respect to each Member. If any Member or Affiliate
thereof has made expenditures or incurred costs that are not set forth in Annex
B but which such Member desires to be

 

34



--------------------------------------------------------------------------------

considered as Pre-Effective Date Expenditures, such Member shall have the right
to request approval thereof by Super Majority Consent as soon as practicable
after the Effective Date (but not later than 90 Days after the Effective Date).
As soon as such additional expenditures and costs to be considered as
Pre-Effective Date Expenditures hereunder have been approved or disapproved by
the Members, which approval or disapproval shall not be unreasonably delayed,
the Managing Member shall issue a capital call for the applicable Members to
make cash Capital Contributions in an amount equal to such Members’ Equalization
Expense. The assets, if any, acquired by means of the Pre-Effective Date
Expenditures of the Members shall be and are hereby contributed to the Company
free of any Liens. All applicable Members agree to execute and deliver any and
all assignments and conveyances as may be necessary or appropriate to evidence
such contribution.

(b) Remedies for Failures to Contribute. If a Member becomes in Default as a
result of its failure to contribute all or any portion of a Required
Contribution or the C&O Credit Support that such Member is required to make as
provided in this Agreement (such Member, a “Delinquent Member”), then, from and
after the time such Member becomes a Delinquent Member, the provisions and
remedies set forth below in this Section 7.1(b) shall apply:

(i) Unless otherwise agreed in writing by each of the other non-Delinquent
Members), the Delinquent Member shall be permanently considered in Default for
all purposes of this Agreement and shall, thereafter, be prohibited from making
any Capital Contributions (including any Required Contributions); provided that
if a Delinquent Member repays in full all advances described in the following
sentence by the due date in Section 7.1(b)(i)(B), such Delinquent Member shall
no longer be considered in Default under this Agreement. In such event, each
non-Delinquent Member may elect to advance their respective amount on a pro rata
basis based on their respective Percentage Interest (without giving effect to
the Percentage Interest of the Delinquent Member or any non-Delinquent Member
who elects not to advance funds) plus its pro rata share of any of such
shortfall that is not funded by other non-Delinquent Members (which pro rata
share shall be based on the relative Percentage Interests of all non-Delinquent
Members electing to fund a portion of such remaining shortfall unless otherwise
agreed among such non-Delinquent Members) of the entire amount of the Delinquent
Member’s Required Contribution or C&O Credit Support that caused such Delinquent
Member to be in Default.

(A) In the event Non-Delinquent Member(s) make an advance as described in
Section 7.1(b)(i) and such advance is not repaid in full under
Section 7.1(b)(i)(B), by such due date, the Percentage Interests of the Members
shall be adjusted and recomputed by solving the following equation for “X” for
each Member:

X = A / B

Where “X” is such Member’s recomputed Percentage Interest, “A” is equal to the
total of all Capital Contributions made by such Member and “B” is equal to the
sum of all Capital Contributions made by all Members; or

(B) immediately after each such advance by such non-Delinquent Member, interest
shall accrue on the amount of such advance at the prime lending rate quoted in
the “Money Rates” section of The Wall Street Journal on the date of such advance
plus 2%; provided however, if such Delinquent Member fails to pay back any sums
so advanced within ten Business Days, the Percentage Interests of the Members
shall be adjusted using the mechanism described in clause (A) above to reflect
any sums not repaid, plus accrued and unpaid interest.

(ii) In the event that a Member becomes a Delinquent Member and the
non-Delinquent Members either do not elect to advance such Delinquent Member’s
Required Contribution or

 

35



--------------------------------------------------------------------------------

C&O Credit Support under Section 7.1(b)(i) or do advance such Delinquent
Member’s Required Contribution or C&O Credit Support and are not repaid in full
under Section 7.1(b)(i)(B), the Company shall, following a Unanimous Consent
Decision by those Members not in Default by written notice to the Delinquent
Member, purchase all of the Delinquent Member’s Company Interest at a purchase
price equal to 80% of the amount of such Delinquent Member’s Capital
Contributions made to date (the “Delinquent Interest Purchase Price”), in which
case (1) the Delinquent Member shall be obligated to sell all of its Company
Interest to the Company at the Delinquent Interest Purchase Price as promptly as
reasonably possible and permissible and (2) each Member not in Default shall
contribute to the Company its Default Percentage Interest share of the
Delinquent Interest Purchase Price.

(iii) The Members agree that irreparable damage would occur in the event that
any of the provisions of Section 7.1(a) or (b) were not to be performed in
accordance with the terms hereof and that the Company, or the Members, as
applicable, will be entitled to specific performance of the terms hereof in
addition to any other remedy available at law or in equity.

Section 7.2 Capital Accounts. A Capital Account shall be established and
maintained by the Company for each Member in accordance with the requirements of
Treasury Regulation Section 1.704-1(b)(2)(iv). Each Member’s Capital Account
(a) shall be increased by (i) the amount of money contributed by such Member to
the Company, (ii) the Book Value of property contributed by such Member to the
Company (net of liabilities secured by the contributed property that the Company
is considered to assume or take under Code Section 752) and (iii) allocations to
such Member of Profits and any other items of income and gain allocated to such
Member and (b) shall be decreased by (i) the amount of money distributed to such
Member by the Company, (ii) the Book Value of property distributed to such
Member by the Company (net of liabilities secured by the distributed property
that such Member is considered to assume or take under Code Section 752) and
(iii) allocations to such Member of Losses and any other items of loss or
deduction allocated to such Member. On the Transfer of a Member’s Company
Interest, the Capital Account of the Transferring Member that is attributable to
the Transferred Company Interest shall carry over to the Transferee in
accordance with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(iv)(1). A Member that has more than one interest in the
Company shall have a single Capital Account that reflects all such interests. No
Member shall be required to make up a negative balance in its Capital Account
nor to pay any Person the amount of any such deficit balance.

Section 7.3 Return of Contributions. Although a Member has the right to receive
distributions in accordance with the express terms of this Agreement, a Member
is not entitled to the return of any part of its Capital Contributions or to be
paid interest in respect of either its Capital Account or its Capital
Contributions. An un-repaid Capital Contribution is not a liability of the
Company or of any Member. No Member will be required to contribute or to lend
any cash or property to the Company to enable the Company to return any Member’s
Capital Contributions.

ARTICLE VIII

PROFITS AND LOSSES; DISTRIBUTIONS

Section 8.1 Allocation of Profits and Losses. For purposes of maintaining the
Capital Accounts, Profits and Losses shall be allocated among the Members in
each Fiscal Year or Allocation Period (or portion thereof) in accordance with
the provisions of Section 8.2.

Section 8.2 Allocations.

(a) After giving effect to the allocations under Section 8.2(b), Profits and
Losses (and to the extent determined necessary and appropriate by the Tax
Matters Member to achieve the resulting Capital Account balances described
below, any allocable items of gross income, gain, loss and expense

 

36



--------------------------------------------------------------------------------

includable in the computation of Profits and Losses) for each Allocation Period
shall be allocated among the Members during such Allocation Period, in such a
manner as shall cause the Capital Account of each Member (as adjusted to reflect
all allocations under this Section 8.2 and all distributions and Capital
Contributions through the end of such Allocation Period) to equal, as nearly as
possible, (a) the amount such Member would receive if all assets of the Company
on hand at the end of such Allocation Period were sold for cash equal to their
Book Values, all liabilities of the Company were satisfied in cash in accordance
with their terms (limited in the case of non-recourse liabilities to the Book
Value of the property securing such liabilities), and all remaining or resulting
cash were distributed to the Members in accordance with Section 8.5 and
Section 10.2 as if a Dissolution Event had occurred, minus (b) such Member’s
share of Minimum Gain and Member Nonrecourse Debt Minimum Gain, computed
immediately prior to the hypothetical sale of assets, and the amount any such
Member is treated as obligated to contribute to the Company, computed
immediately after the hypothetical sale of assets.

(b) Special Allocations. The following allocations shall be made in the
following order:

(i) Nonrecourse Deductions shall be allocated to the Members in proportion to
their Percentage Interests; provided, that WGL’s Percentage Interest share of
such Nonrecourse Deductions shall be further allocated [*****]% to Vega CarryCo
and [*****]% to WGL.

(ii) Member Nonrecourse Deductions attributable to Member Nonrecourse Debt shall
be allocated to the Members bearing the Economic Risk of Loss for such Member
Nonrecourse Debt as determined under Treasury Regulation Section 1.704-2(b)(4).
If more than one Member bears the Economic Risk of Loss for such Member
Nonrecourse Debt, the Member Nonrecourse Deductions attributable to such Member
Nonrecourse Debt shall be allocated among the Members according to the ratio in
which they bear the Economic Risk of Loss. This Section 8.2(b)(ii) is intended
to comply with the provisions of Treasury Regulation Section 1.704-2(i) and
shall be interpreted consistently therewith.

(iii) Notwithstanding any other provision hereof to the contrary, if there is a
net decrease in Minimum Gain for an Allocation Period (or if there was a net
decrease in Minimum Gain for a prior Allocation Period and the Company did not
have sufficient amounts of income and gain during prior periods to allocate
among the Members under this Section 8.2(b)(iii)), items of income and gain
shall be allocated to each Member in an amount equal to such Member’s share of
the net decrease in such Minimum Gain (as determined pursuant to Treasury
Regulation Section 1.704-2(g)(2)). This Section 8.2(b)(iii) is intended to
constitute a minimum gain chargeback under Treasury Regulation
Section 1.704-2(f) and shall be interpreted consistently therewith.

(iv) Notwithstanding any provision hereof to the contrary except
Section 8.2(b)(iii) (dealing with Minimum Gain), if there is a net decrease in
Member Nonrecourse Debt Minimum Gain for an Allocation Period (or if there was a
net decrease in Member Nonrecourse Debt Minimum Gain for a prior Allocation
Period and the Company did not have sufficient amounts of income and gain during
prior periods to allocate among the Members under this Section 8.2(b)(iv), items
of income and gain shall be allocated to each Member in an amount equal to such
Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain (as
determined pursuant to Treasury Regulation Section 1.704-2(i)(4)). This
Section 8.2(b)(iv) is intended to constitute a partner nonrecourse debt minimum
gain chargeback under Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

(v) Notwithstanding any provision hereof to the contrary except
Section 8.2(b)(i) and Section 8.2(b)(ii), no Losses or other items of loss or
expense shall be allocated to any Member to the extent that such allocation
would cause such Member to have a deficit balance in its Adjusted Capital
Account (or increase any existing deficit balance in its Adjusted Capital
Account) at the end of such Allocation Period. All Losses and other items of
loss and expense in excess of the limitation set forth in

 

37



--------------------------------------------------------------------------------

this Section 8.2(b)(v) shall be allocated to the Members who do not have a
deficit balance in their Adjusted Capital Accounts in proportion to their
relative positive Adjusted Capital Accounts but only to the extent that such
Losses and other items of loss and expense do not cause any such Member to have
a deficit in its Adjusted Capital Account.

(vi) Notwithstanding any provision hereof to the contrary except
Section 8.2(b)(iii) and Section 8.2(b)(iv), a Member that unexpectedly receives
an adjustment, allocation or distribution described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) shall be allocated items of income
and gain (consisting of a pro rata portion of each item of income, including
gross income and gain for the Allocation Period) in an amount and manner
sufficient to eliminate any deficit balance in such Member’s Adjusted Capital
Account as quickly as possible; provided that an allocation pursuant to this
Section 8.2(b)(vi) shall be made only if and to the extent that such Member
would have deficit Adjusted Capital Account balance after all other allocations
provided for in this Article VIII have been tentatively made as if this
Section 8.2(b)(vi) were not in this Agreement. This Section 8.2(b)(vi) is
intended to constitute a qualified income offset under Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

(vii) In the event that any Member has a deficit balance in its Adjusted Capital
Account at the end of any Allocation Period, such Member shall be allocated
items of Company gross income and gain in the amount of such deficit as quickly
as possible; provided that an allocation pursuant to this Section 8.2(b)(vii)
shall be made only if and to the extent that such Member would have a deficit
balance in its Adjusted Capital Account after all other allocations provided for
in this Article VIII have been tentatively made as if Section 8.2(b)(vi) and
this Section 8.2(b)(vii) were not in this Agreement.

(viii) To the extent an adjustment to the adjusted tax basis of any Company
properties pursuant to Code Section 734(b) or 743(b) is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4)
to be taken into account in determining Capital Accounts as the result of a
distribution to any Member in complete liquidation of such Member’s Company
Interest, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be allocated to
the Members in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(2) if such Treasury Regulation Section applies, or
to the Member to whom such distribution was made if Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4) applies.

Section 8.3 Income Tax Allocations.

(a) All items of income, gain, loss and deduction for U.S. federal income tax
purposes shall be allocated in the same manner as the corresponding item is
allocated pursuant to Section 8.1 or Section 8.2, except as otherwise provided
in this Section 8.3.

(b) In accordance with the principles of Code Section 704(c) and the Treasury
Regulations thereunder (including the Treasury Regulations applying the
principles of Code Section 704(c) to changes in Book Values), income, gain,
deduction and loss with respect to any Company property having a Book Value that
differs from such property’s adjusted U.S. federal income tax basis shall,
solely for U.S. federal income tax purposes, be allocated among the Members in
order to account for any such difference using the “remedial allocation method”
under Treasury Regulation Section 1.704-3(d).

(c) Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions (taking
into account the effect of allocations made pursuant to Section 8.3(b)) and
(ii) recapture of credits shall be allocated to the Members in accordance with
Law.

 

38



--------------------------------------------------------------------------------

(d) Tax credits of the Company shall be allocated among the Members as provided
in Treasury Regulation Sections 1.704-1(b)(4)(ii) and 1.704-1(b)(4)(viii).

(e) If, as a result of an exercise of a non-compensatory option to acquire an
interest in the Company, a Capital Account reallocation is required under
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make
corrective allocations pursuant to Treasury Regulation Section 1.704-1(b)(4)(x).

(f) Allocations pursuant to this Section 8.3 are solely for purposes of U.S.
federal, state and local Taxes and, except as otherwise specifically provided,
shall not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Profits, Losses, other items or distributions
pursuant to any provision of this Agreement.

Section 8.4 Other Allocation Rules.

(a) All items of income, gain, loss, deduction and credit allocable to a Company
Interest that may have been Transferred shall be allocated between the
Transferring Member and the Transferee based on the portion of the Fiscal Year
during which each was recognized as the owner of such interest, without regard
to the results of Company operations during any particular portion of that year
and without regard to whether cash distributions were made to the Transferring
Member or the Transferee during that year; provided, however, that this
allocation must be made in accordance with a method permissible under Code
Section 706 and the Treasury Regulations thereunder.

(b) The Members’ proportionate shares of the “excess nonrecourse liabilities” of
the Company, within the meaning of Treasury Regulation Section 1.752-3(a)(3),
shall be allocated to the Members in proportion to their Percentage Interests;
provided, that WGL’s Percentage Interest share of such “excess nonrecourse
liabilities” shall be further allocated [*****]% to Vega CarryCo and [*****]% to
WGL.

(c) The maintenance of each Member’s Capital Account pursuant to Section 7.2 and
the allocations set forth in Section 8.1, Section 8.2 and Section 8.3 and the
preceding provisions of this Section 8.4 are intended to comply with the
Treasury Regulations. If the Tax Matter Member reasonably determines that the
determination of a Member’s Capital Account or the allocations to a Member are
not in compliance with the Treasury Regulations, the Board of Managers is
authorized to make any appropriate adjustments and notify the Members of the
adjustments made within ninety (90) days of this determination.

Section 8.5 Distributions.

(a) Immediately after the Company receives any Capital Contributions of
Equalization Expenses attributable to a Member’s Pre-Effective Date
Expenditures, as required under Section 7.1(a)(iii), the Board of Managers shall
cause the Company to distribute an amount equal to such Capital Contributions to
the Member that incurred the Pre-Effective Date Expenditures to which the
Capital Contributions of Equalization Expenses are attributable. Distributions
pursuant to this Section 8.5(a) shall be treated as a reimbursement of
preformation expenditures within the meaning of Treasury Regulation
Section 1.707-4(d).

(b) Following the end of each month of the Company, subject to the last sentence
of this Section 8.5, notwithstanding anything to the contrary set forth in this
Agreement, the Board of Managers shall cause the Company to distribute to the
Members, in accordance with the Members’ applicable Percentage Interests, an
amount equal to one hundred percent (100%) of all Available Cash provided that

 

39



--------------------------------------------------------------------------------

WGL’s Percentage Interest share of such Available Cash (the “WGL Distributions”)
shall be further apportioned between WGL and Vega Carryco and distributed as
follows:

(i) prior to the occurrence of a Dissolution Event, [*****]% to WGL and [*****]%
to Vega Carryco, and

(ii) upon and following the occurrence of a Dissolution Event, 100% to WGL until
the WGL Preference Amount is reduced to $0, and thereafter [*****]% to WGL and
[*****]% to Vega Carryco.

All distributions required to be made under this Agreement shall be made subject
to Sections 18–607 and 18–804 of the Act, as applicable, and, if the Company is
dissolved and liquidated in accordance with the provisions of Section 10.1, then
in addition to the distribution of Equalization Expenses and Available Cash
pursuant to the foregoing, all of the other assets of the Company shall be
distributed to each Member in accordance with such Member’s applicable
Percentage Interest and the other applicable terms and provisions of this
Agreement; provided that distributions in kind shall be distributed as if such
property had been sold for an amount of cash equal to its Fair Market Value as
reasonably determined by the Board of Managers.

ARTICLE IX

TAX STATUS, TAX ELECTIONS AND TAX MATTERS MEMBER

Section 9.1 Tax Status. It is the intention of the Members that the Company be
classified as a partnership for U.S. federal and state income tax purposes.
Neither the Company nor any Member shall make an election for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state Law or to
be classified as other than a partnership pursuant to Treasury Regulation
Section 301.7701-3.

Section 9.2 Tax Elections. The Company shall make the following elections on the
appropriate forms or Tax returns:

(a) to adopt the accrual method of accounting;

(b) if there is a distribution of Company property as described in Code
Section 734 or a transfer of a Company Interest as described in Code
Section 743, upon request by notice from any Member, to elect, pursuant to Code
Section 754, to adjust the basis of Company property;

(c) to elect to amortize the organizational expenses of the Company as permitted
by Code Section 709(b); and

(d) any other election the Board of Managers may deem appropriate and in the
best interests of the Members; provided, that the Board of Managers shall not
make any election that could reasonably be expected to materially and adversely
affect a Member without the advance written consent of such Member.

Section 9.3 Tax Matters Member.

(a) The tax matters partner of the Company pursuant to Code Section 6231(a)(7)
shall be a Member designated from time to time by the Board of Managers subject
to replacement by the Board of Managers. (Any Member that is designated as the
tax matters partner is referred to herein as the “Tax Matters Member”). The
initial Tax Matters Member is the Managing Member. The Tax Matters Member

 

40



--------------------------------------------------------------------------------

shall take such action as may be necessary to cause to the extent possible each
other Member to become a notice partner within the meaning of Code
Section 6231(a)(8). The Tax Matters Member shall inform each other Member of all
significant matters that may come to its attention in its capacity as Tax
Matters Member by giving notice thereof on or before the fifth day after
becoming aware thereof and, within that time, shall forward to each other Member
copies of all significant written communications it may receive in that
capacity.

(b) No Member shall file a request pursuant to Code Section 6227 for an
administrative adjustment of Company items for any taxable year without first
notifying the other Members. If the Board of Managers consents to the requested
adjustment, the Tax Matters Member shall file the request for the administrative
adjustment on behalf of the Members. If such consent is not obtained within 30
days from such notice, or within the period required to timely file the request
for administrative adjustment, if shorter, any Member, including the Tax Matters
Member, may file a request for administrative adjustment on its own behalf. Any
Member intending to file a petition under Code Section 6226 or 6228 or any other
Code Section with respect to any item involving the Company shall notify the
other Members of such intention and the nature of the contemplated Action. In
the case where the Tax Matters Member is the Member intending to file such
petition on behalf of the Company, such notice shall be given within a
reasonable period of time to allow the other Members to participate in the
choosing of the forum in which such petition will be filed.

(c) If any Member intends to file a notice of inconsistent treatment under Code
Section 6222(b), such Member shall give reasonable notice under the
circumstances to the other Members of such intent and the manner in which the
Member’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Members.

(d) The Tax Matters Member shall not agree to any extension of the statute of
limitations for making assessments on behalf of the Company without first
obtaining the Super Majority Consent of the Board of Managers. The Tax Matters
Member shall not bind any other Member to a settlement agreement in any Tax
matter without obtaining the written consent of any such Member. Notwithstanding
anything to the contrary in this Agreement, the Company can, to the extent
permitted by law, extend the time within which to file any U.S. federal, state
and local and foreign tax return required to be filed by the Company.

(e) The Tax Matters Member shall keep the Members informed of all administrative
and/or judicial Actions for the adjustment of partnership items (as defined in
Code Section 6231(a)(3) and the Treasury Regulations promulgated thereunder) and
shall otherwise provide the other Members with such notice as is required under
Treasury Regulation Section 301.6223(g)-1(b).

Section 9.4 Tax Returns. The Company shall prepare and timely file (taking into
account any extension of time within which to file) all U.S. federal, state and
local and foreign tax returns required to be filed by the Company. Any income
tax return of the Company shall be prepared by an independent public accounting
firm selected by the Board of Managers. Each Member shall furnish to the Company
all pertinent information in its possession relating to the Company’s operations
that is reasonably necessary to enable the Company’s tax returns to be timely
prepared and filed. The Company shall deliver to each Member as soon as
applicable after the end of each Fiscal Year, but in any event no later than one
hundred twenty (150) days after the end of the Fiscal Year, a Schedule K-1
together with such additional information as may be required by the Members (or
their owners) in order to file their individual returns reflecting the Company’s
operations. The Company shall also cause an estimated Internal Revenue Service
Schedule K-1 or any successor form to be prepared and delivered to the Members
within ninety (90) days after the end of each Fiscal Year, including any
appropriate state and local apportionment information. The Company shall bear
the costs of the preparation and filing of its tax returns.

 

41



--------------------------------------------------------------------------------

Section 9.5 Withholding. The Company may withhold from allocations of income,
distributions or portions thereof if it is required to do so by any Law, and
each Member hereby authorizes the Company to withhold from and pay on behalf of
or with respect to such Member any amount of U.S. federal, state or local or
non-U.S. Taxes that the Board of Managers determines that the Company is
required to withhold and pay with respect to any amount distributable or
allocable to such Member pursuant to this Agreement. The Company may require a
Member to contribute amounts to the Company upon the request of the Board of
Managers to satisfy such withholding obligations, and except for amounts so
contributed, any amounts withheld pursuant to this Section 9.5 shall be treated
as having been distributed to such Member for all purposes of this Agreement at
the time such withholding is made. Each Member hereby agrees to indemnify and
hold harmless the Company, the other Members and the Board of Managers from and
against any liability (including any liability for Taxes, penalties, additions
to Tax or interest) with respect to income attributable to or distributions or
other payments to such Member.

Section 9.6 Tax Consolidation. If the Company is treated as a member of a
consolidated, combined or unitary group for Tax purposes with any Member or an
Affiliate thereof (a “Member Consolidated Group”), such Member (the “Reporting
Member”) shall cause one of the members of such Member Consolidated Group other
than the Company to be the reporting or parent entity for any tax return of such
Member Consolidated Group and pay the Tax liability due with respect to such
Member Consolidated Group. The Members agree that the Company shall promptly
reimburse the Reporting Member for any Applicable Tax (defined below) paid by or
on behalf of the Reporting Member or any other member of such Member
Consolidated Group; provided, however, that the parties agree that (i) any such
Applicable Tax shall be considered as paid on behalf of the Company for U.S.
federal income tax purposes, (ii) except as provided in clause (iii), below, the
Company shall deduct for U.S. federal income tax purposes one hundred percent
(100%) of the Applicable Tax, and (iii) in the event that it is determined,
pursuant to a final determination as defined in Section 1313 of the Code, that
all or a portion of such deduction may be properly claimed by the Reporting
Member, its Affiliate or any other member of the Member Consolidated Group, but
not the Company, the Company shall reimburse the Reporting Member only for the
after-tax cost of such payment of Applicable Tax. With respect to any Tax of a
Member Consolidated Group of which the Company is a member, the “Applicable Tax”
shall be equal to the Tax of the Member Consolidated Group that the Company
would have paid if it had computed its Tax liability for the applicable period
on a separate entity basis (rather than as a member of the Member Consolidated
Group). Except as provided in this Section 9.6 with respect to the amount of
such Member Consolidated Group’s Tax that the Company is required to reimburse
the Reporting Member, the Reporting Member shall indemnify and hold the Company
harmless from and against any and all Taxes of the Member Consolidated Group.

ARTICLE X

DISSOLUTION, WINDING-UP AND TERMINATION

Section 10.1 Dissolution. The Company shall dissolve and its affairs shall be
wound up on the first to occur of the following events (each a “Dissolution
Event”):

(a) a Unanimous Consent; or

(b) a sale of all or substantially all of the assets of the Company.

(c) No other event, including the retirement, insolvency, liquidation,
dissolution, insanity, expulsion, bankruptcy, death, incapacity or adjudication
of incompetency of a Member, shall cause the

 

42



--------------------------------------------------------------------------------

Company to be dissolved; provided, however, that in the event of any occurrence
resulting in the termination of the continued membership of the last remaining
Member of the Company, the Company shall be dissolved unless, within 90 days
following such event, the personal representative of the last remaining Member
agrees in writing to continue the Company and to the admission of such personal
representative (or any other Person designed by such personal representative) as
a Member of the Company, effective upon the event resulting in the termination
of the continued membership of the last remaining Member of the Company. Each
Member hereby waives the right of judicial dissolution under Section 18-802 of
the Act.

Section 10.2 Winding-Up and Termination. On the occurrence of a Dissolution
Event, the Board of Managers shall act as liquidator, unless it elects to
appoint one or more other Persons, who may or may not be Members, to act as
liquidator, and the winding up of the Company shall occur in accordance with the
following provisions of this Section 10.2.

(a) In the event that a Dissolution Event shall occur, then the Company shall be
liquidated and its affairs shall be wound up by the Managing Member in
accordance with Section 18-803 of the Act. All proceeds from such liquidation
shall be distributed in accordance with the provisions of Section 18-804 of the
Act, and all Company Interests in the Company shall be cancelled.

(b) The liquidator shall proceed diligently to wind up the affairs of the
Company and make final distributions in accordance with Section 8.5 and in the
Act. The costs of winding up shall be borne as a Company expense. Until final
distribution, the liquidator shall continue to operate the Company properties
with all of the power and authority of the Managing Member and the Board of
Managers.

(c) Any distributions in kind to the Members shall be made subject to the
liability of each distributee for costs, expenses and liabilities theretofore
incurred or for the payment of which the Company has committed prior to the date
of termination. The distribution of cash or property to a Member in accordance
with the provisions of Section 8.5 and this Section 10.2 shall constitute a
complete return to the Member of its Capital Contributions and a complete
distribution to the Member of its share of all the Company’s property and
constitutes a compromise to which all Members have consented within the meaning
of Section 18-502(b) of the Act.

(d) On completion of such final distribution, the Company shall be terminated
and the liquidator shall file a Certificate of Cancellation with the Secretary
of State of the State of Delaware and take such other actions as may be
necessary to terminate the existence of the Company and the Members hereby
acknowledge and agree that upon such Certificate of Cancellation become
effective, this Agreement shall terminate and be of no further force and effect
(except as may be necessary to enforce any obligations or liabilities arising
hereunder prior thereto) without any further action by any Member or any other
Person.

Section 10.3 Deficit Capital Accounts. Except to the extent a negative balance
is due to a Default, no Member shall be required to make up a negative balance
in its Capital Account nor to pay any Person the amount of any such deficit
balance upon liquidation of the Company.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Counterparts. This Agreement may be executed by facsimile and in
one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each Member and delivered (including by facsimile, electronic
communication in portable document format (.pdf) or similar transmission) to the
other Members.

 

43



--------------------------------------------------------------------------------

Section 11.2 Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of Delaware without reference to the choice of Law principles
thereof.

(b) Each Member irrevocably submits to the exclusive jurisdiction of any
Delaware state court or any federal court sitting in the State of Delaware in
any Action arising out of or relating to this Agreement, and hereby irrevocably
agrees that all Claims in respect of such Action may be heard and determined in
such Delaware state or federal court. Each Member hereby irrevocably waives, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such Action. The Members further agree, to the
fullest extent permitted by applicable Law, that a final and unappealable
judgment against any of them in any Action contemplated above shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified copy of which shall be
conclusive evidence of the fact and amount of such judgment.

(c) To the extent that any Member has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, each Member hereby
irrevocably waives such immunity in respect of its obligations with respect to
this Agreement.

(d) Each Member waives, to the fullest extent permitted by applicable Law, any
right it may have to a trial by jury in respect of any Action arising out of or
relating to this Agreement. Each Member certifies that it has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications set forth above in this Section 11.2.

(e) Each Member irrevocably waives any right it may have to maintain any action
for partition with respect to the property of the Company.

Section 11.3 No Third Party Beneficiaries. The provisions of this Agreement
(including, for the avoidance of doubt, the provisions set forth in
Section 2.11) are not intended to confer (and shall not confer) upon any Person
not a Party any rights or remedies hereunder.

Section 11.4 Entire Agreement; Interpretation. This Agreement (including the
Annexes), read as a whole, set forth all of the Members’ rights,
responsibilities, liabilities and obligations with respect to the transactions
contemplated by this Agreement and constitute the entire agreement between the
Members with respect to the subject matter hereof. This Agreement supersedes all
previous agreements, negotiations or communications between the Members (and
their Affiliates), verbal or written, with respect to the subject matter hereof.
No Member (nor any of its Affiliates) has made any representation, warranty,
covenant or agreement with respect to this Agreement (and/or the transactions
contemplated hereby), other than those expressly set forth in this Agreement
(including the Annexes). This Agreement shall not be construed against, and no
consideration shall be given or presumption made, in each case, against any
Member, on the basis that such Member drafted this Agreement (or any provision
of this Agreement). Each Member agrees that this Agreement has been purposefully
drawn and correctly reflects its understanding of (and intent with respect to)
the transactions contemplated hereby and, therefore, waives the application of
any Law or rule of construction providing that ambiguities in an agreement will
be construed against the drafter thereof.

 

44



--------------------------------------------------------------------------------

Section 11.5 Notices. All notices and other communications to be given to any
Party hereunder (a) shall be sufficiently given for all purposes hereunder if
(I) in writing and delivered by hand, courier or overnight delivery service,
certified or registered mail, return receipt requested, with appropriate postage
prepaid, (II) in the form of a facsimile (with written confirmation or receipt)
or (III) by a form of electronic transmission as that term is defined in
Section 232 of the General Corporation Law of Delaware and (b) shall be
directed, if to the Company or a Member, to the address, electronic address or
facsimile number set forth below (or at such other address, electronic address
or facsimile number as the Company or such Member shall designate by like
notice):

 

  (i) If to Vega or Vega Carryco:

Vega Energy Partners, Ltd.

3701 Kirby, Suite 1290

Houston, Texas 77098

Attention: David A. Modesett

Phone No.: 713-527-0557

Fax No.: 713-527-0850

Email: david@vegaenergy.com

With a copy to:

Norton Rose Fulbright

1301 McKinney St, Suite 5100

Houston, TX 77010-3095

Attention: Ned Crady

Fax No.: 713-651-5246

Email: ned.crady@nortonrosefulbright.com

 

  (ii) If to WGL:

WGL Midstream, Inc.

c/o WGL Holdings, Inc.

Attention: Anthony Nee

101 Constitution Ave, NW

Washington, D.C. 20080

Fax Number: 202-842-2880

Email: anee@washgas.com

 

  (iii) If to the Company:

Meade Pipeline Co LLC

c/o WGL Holdings, Inc.

Attention: Anthony Nee

101 Constitution Ave, NW

Washington, D.C. 20080

Fax Number: 202-624-6655

Email: anee@washgas.com

 

  (iv) If to COG:

COG Holdings LLC

840 Gessner, Suite 1400

Houston, Texas 77024

Attention: Corporate Secretary

Fax No.:(281) 589-4613

 

45



--------------------------------------------------------------------------------

  (v) If to RRI:

c/o Energy Investors Funds

Three Charles River Place

63 Kendrick Street, Suite 101

Needham, MA 02494

Attn: Legal Department

Fax: (781) 292-7099

With a copy to:

c/o Energy Investors Funds

591 Redwood Highway, Suite 3100

Mill Valley, CA 94941

Attn: Jose A. Torres

Fax: (415) 380-0527

and

Vega Energy Partners, Ltd.

3701 Kirby, Suite 1290

Houston, Texas 77098

Attention: David A. Modesett

Phone No.: 713-527-0557

Fax No.: 713-527-0850

Email: david@vegaenergy.com

and

Norton Rose Fulbright

1301 McKinney St, Suite 5100

Houston, TX 77010-3095

Attention: Ned Crady

Fax No.: 713-651-5246

Email: ned.crady@nortonrosefulbright.com

Section 11.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Members and their respective successors and
permitted assigns.

Section 11.7 Headings. The Section and Article headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

Section 11.8 Amendments.

(a) Each Member agrees that the Board of Managers, in accordance with and
subject to the limitations contained in Article III, may execute, swear to,
acknowledge, deliver, file and record whatever documents may be required to
reflect:

(i) a change in the registered agent or registered office of the Company;

(ii) the admission of any Person as a Member to the extent such admission
complies with (or is required by) the provisions of Article V; or

(iii) a change that the Board of Managers believes is reasonable and necessary
to qualify or continue the qualification of the Company as a limited liability
company under applicable Law or that is necessary or advisable in the opinion of
counsel for the Company to ensure that the Company will not be taxable as a
corporation or otherwise taxed as an entity for U.S. federal income tax
purposes.

 

46



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Section 11.8, all amendments to this
Agreement must be in writing and signed by all the Members.

Section 11.9 Waivers. Any Member may, only by an instrument in writing, waive
compliance by any other Member with any term or provision of this Agreement. The
waiver by any Member of a breach of any term or provision of this Agreement
shall not be construed as a waiver of any subsequent breach. Except as otherwise
expressly provided herein, no failure to exercise, delay in exercising or single
or partial exercise of any right, power or remedy by any Member, and no course
of dealing between the Members, shall constitute a waiver of any such right,
power or remedy.

Section 11.10 Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions of this Agreement shall not be affected thereby, and there
shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.

Section 11.11 Interpretation. In the event an ambiguity or questions of intent
or interpretation arises with respect to this Agreement, this Agreement shall be
construed as if it was drafted jointly by the Members, and no presumption or
burden of proof shall arise favoring or disfavoring any Member by virtue of the
authorship of any provisions of this Agreement.

Section 11.12 Further Assurances. The Members agree that, from time to time,
each of them will execute and deliver, or cause to be executed and delivered,
such further agreements and instruments and take such other action as may be
necessary to effectuate the provisions, purposes and intents of this Agreement.

Signature Page Follows

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the Effective Date.

 

WGL MIDSTREAM, INC. By:  

 

Terry McCallister Chairman of the Board COG HOLDINGS LLC By:  

 

Name: Title: VEGA MIDSTREAM MPC LLC By:  

 

David A. Modesett President RIVER ROAD INTERESTS LLC By:  

 

David A. Modesett President VED NPI I, LLC By:  

 

David A. Modesett President

Signature Page to LLC Agreement



--------------------------------------------------------------------------------

ANNEX A

DESCRIPTION OF THE “PROJECT”

The Project shall consist of Meade’s joint ownership interest in the following
natural gas pipeline facilities and equipment. The Members acknowledge that the
specific references below to mileage and locations reflect Owner Operator’s
estimates as of the Effective Date and that the actual mileages and locations
will not be known until Owner Operator has completed construction of such
facilities.

The Project will provide transportation of natural gas from Susquehanna County,
Pennsylvania to Owner Operator’s mainline in Lancaster County, Pennsylvania. The
facilities will include approximately 177 miles of contiguous greenfield
pipeline, two (2) compressor stations, three (3) measurement facilities, and
other appurtenant underground and aboveground facilities.

The Project consists of two connected pipeline segments as further described
below:

Central Penn Line North

The Central Penn Line North pipeline facilities will provide transportation of
natural gas from the discharge of WFS’s Zick Station in Susquehanna County to a
point of interconnection with the Central Penn Line South segment in Columbia
County, Pennsylvania. The Central Penn Line North facilities will include:

 

  •  

Approximately 56 miles of thirty (30)-inch diameter pipeline;

 

  •  

One compressor station;

 

  •  

Proposed measurement and regulator stations on the Central Penn Line North at
(1) the discharge side of WFS’s Zick Station in Susquehanna County,
Pennsylvania, (2) the suction side of Owner Operator’s proposed East Wilcox
Station in Susquehanna County, Pennsylvania, and (3) the proposed Springville
Interconnection near milepost 30.6 in Wyoming County, Pennsylvania; and

 

  •  

Appurtenant underground and aboveground facilities.

Central Penn Line South

The Central Penn Line South pipeline facilities will provide transportation of
natural gas from the Central Penn Line North pipeline to an interconnection with
Owner Operator’s mainline in Lancaster County, Pennsylvania at a point called
“River Road.” The Central Penn Line South facilities will include:

 

  •  

Approximately 121 miles of forty-two (42)-inch diameter pipeline;

 

  •  

One compressor station;

 

  •  

A regulator station at the interconnection between the Central Penn Line South
and Owner Operator’s mainline at “River Road”; and

 

  •  

Appurtenant underground and aboveground facilities.



--------------------------------------------------------------------------------

ANNEX B

PRE-EFFECTIVE DATE EXPENDITURES,

EQUALIZATION EXPENSES & DISTRIBUTIONS

 

     Pre-Effective  Date
Expenditures
(“PEDE”)    Capital Contributions of
Equalization Expenses under
Section 7.1(a)(iii)    Distributions  to
Reimburse Pre-Effective
Date Expenditures
under Section 8.5(a)

WGL

   $0       $0

COG

   $0       $0

RRI

   $0       $0

Vega

   $                       $                



--------------------------------------------------------------------------------

ANNEX C

C&O AGREEMENT